EXHIBIT 10.4

AGREEMENT OF PURCHASE AND SALE

Prairie Walk

By and Between

Prairie Walk, LLC,

a Delaware limited liability company,

Seller

and

Steadfast Asset Holdings, Inc.,

a California corporation,

Purchaser

DATED: November 30, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Description

   Page  

1.      Definitions

     1   

2.      Sale; Purchase Price

     2   

3.      Conditions Precedent

     3   

3.1

  Seller’s Deliveries      3   

3.2

  Due Diligence      5   

3.3

  Title and Survey      7   

4.      Closing; Conditions; Deliveries

     9   

4.1

  Time, Place and Manner of Closing      9   

4.2

  Condition to Parties’ Obligation to Close      9   

4.3

  Deliveries      9   

4.4

  Permitted Termination      11   

5.      Prorations

     12   

6.      Seller’s Representations, Warranties and Covenants

     14   

6.1

  Power      14   

6.2

  Requisite Action      14   

6.3

  Authority      14   

6.4

  Validity      14   

6.5

  Conflicts      14   

6.6

  Title      15   

6.7

  Leases      15   

6.8

  Service Contracts      15   

6.9

  Personal Property      15   

6.10

  Diligence      16   

6.11

  Notices      16   

6.12

  Litigation      16   

6.13

  Taxes      16   

6.14

  Anti-Terrorism      16   

6.15

  ERISA      16   

6.16

  Environmental      17   

6.17

  Insolvency      17   

7.      Purchase As-Is

     18   

8.      Purchaser’s Representations, Warranties and Covenants

     19   

8.1

  Power      19   

8.2

  Requisite Action      19   

8.3

  Authority      19   

8.4

  Validity      19   

 

-i-



--------------------------------------------------------------------------------

8.5

  Conflicts      20   

8.6

  Litigation      20   

8.7

  Indemnity      20   

9.      Closing Costs

     20   

10.     Commissions

     20   

11.     New York Style Closing

     21   

12.     Attorneys’ Fees and Costs

     21   

13.     Notice

     21   

14.     Fire or Other Casualty; Condemnation

     22   

15.     Operations After Date of This Agreement

     23   

16.     Assignment

     25   

17.     Remedies

     25   

18.     Miscellaneous

     27   

18.1

  Entire Agreement      27   

18.2

  Time      27   

18.3

  Counterpart Execution      27   

18.4

  Governing Law      27   

18.5

  Publicity      28   

18.6

  Recordation      28   

18.7

  Benefit      28   

18.8

  Section Headings      28   

18.9

  Further Assurances      28   

18.10

  Severability      28   

18.11

  Waiver of Trial by Jury      28   

18.12

  Independent Counsel      29   

18.13

  Governmental Approvals      29   

18.14

  No Waiver      29   

18.15

  Discharge and Survival      29   

19.    Exculpation of Seller and Related Parties

     29   

20.    Record Retention; Audit

     31   

 

-ii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   -   

Legal Description

Exhibit B

   -   

Form of Earnest Money Escrow Agreement

Exhibit C

   -   

Form of Deed

Exhibit D

   -   

Form of Bill of Sale

Exhibit E

   -   

Form of Assignment and Assumption of Leases

Exhibit F

   -   

Form of Assignment and Assumption of Contracts, Licenses and Permits

Exhibit G

   -   

Form of Non-Foreign Affidavit

Exhibit H

   -   

Form of Tenant Notification Letter

Exhibit I

   -   

Form of Vendor Notification Letter

Schedule 1

   -   

List of Leases

Schedule 2

   -   

List of Service Contracts

Schedule 3

   -   

List of Litigation

Schedule 4

   -   

List of Personal Property

 

-iii-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

(Prairie Walk, Kansas City, Missouri)

THIS AGREEMENT OF PURCHASE AND SALE (“this Agreement”) is made and entered into
this 30th day of November, 2011 (the “Effective Date”) by and between PRAIRIE
WALK, LLC, a Delaware limited liability company (“Seller”), having an address at
c/o The Borne Company, LLC, 832 West Superior Street, Suite 301, Chicago,
Illinois 60642, Attention: Keegan J. Bonebrake, facsimile number (312) 226-9120,
and STEADFAST ASSET HOLDINGS, INC., a California corporation (“Purchaser”),
having an address at 18100 Von Karman, Suite 500, Irvine, California 92612,
Attn: Ana Marie del Rio, Esq.; facsimile number (949) 852-0143.

RECITALS:

Seller is the fee owner of a parcel of real estate in Kansas City, Missouri,
legally described on Exhibit A attached hereto and all buildings, structures,
improvements and fixtures affixed or attached to such land thereon (the “Real
Property”, which together with any and all appurtenances thereto and tangible
and intangible property related thereto, including equipment and machinery,
which is owned by Seller are herein collectively referred to as the “Property”),
commonly known as “Prairie Walk Apartments”.

Subject to and on the terms and provisions of and for the considerations set
forth in this Agreement, Seller has agreed to sell, and Purchaser has agreed to
buy, the Property.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
following meanings:

Closing. Shall have the meaning set forth in Section 4.1 hereof.

Closing Date. The date that is thirty (30) days after the expiration of the Due
Diligence Period, subject to postponement by Seller or Purchaser as provided in
Section 3.3 or Purchaser as provided in Section 4.1.

Due Diligence Period. The period commencing on the date hereof and ending at
5:00 p.m. (C.S.T.) on the December 16, 2011.

Escrow Agent. First American Title Insurance Company, 30 North LaSalle Street,
Suite 2700, Chicago, Illinois 60602, Attn: Reginald Cunningham (Phone #
(312) 917-7260; Fax # (630) 799-8724; E-mail Address: recunningham@firstam.com).

Title Company. First American Title Insurance Company.



--------------------------------------------------------------------------------

Title Period. The period commencing on the Effective Date and ending at 5:00
p.m. (C.S.T.) on the date that is ten (10) days prior to the expiration of the
Due Diligence Period.

2. Sale; Purchase Price.

2.1 Subject to the terms and provisions hereof, Seller agrees to sell and convey
to Purchaser, and Purchaser agrees to purchase from Seller the Property.

2.2 The total purchase price (hereinafter called the “Purchase Price”) to be
paid by Purchaser to Seller for the Property shall be Six Million One Hundred
Thousand and 00/100 Dollars ($6,100,000.00). The Purchase Price shall be payable
in the following manner:

(a) Earnest Money. Purchaser shall, within two (2) business days after the
Effective Date, deposit with the Escrow Agent, as escrow agent, the amount of
One Hundred Twenty-Five Thousand and 00/100 Dollars ($125,000.00) (hereinafter
called the “Earnest Money”) which Earnest Money shall be in the form of a wire
transfer of immediately available United States of America funds. Except as
otherwise herein specifically provided, the Earnest Money shall become
nonrefundable at the end of the Due Diligence Period unless this Agreement is
terminated prior to the expiration of the Due Diligence Period. The Earnest
Money shall be held and disbursed by the Title Company pursuant to the Earnest
Money Escrow Agreement in the form of Exhibit B attached hereto which the
parties have executed simultaneously with this Agreement (the “Earnest Money
Escrow Agreement”). The Earnest Money shall be invested in a segregated
federally issued or insured interest bearing instrument (which shall have no
penalty for early withdrawal and shall not be commingled with any funds of the
Title Company or any other person or entity) with any interest accruing thereon
being deemed part of the Earnest Money and shall be paid to the party to whom
the Earnest Money is paid pursuant to the provisions hereof. If the sale
hereunder is consummated in accordance with the terms hereof, the Earnest Money
and any interest thereon shall be applied to the Purchase Price to be paid by
Purchaser at the Closing. If Purchaser elects to terminate this Agreement prior
to the Expiration of the Due Diligence Period pursuant to Section 3.2(b), the
Earnest Money shall be returned to Purchaser by Escrow Agent within two business
days of Escrow Agent’s and Seller’s receipt of Purchaser’s notice to terminate
this Agreement pursuant to Section 3.2(b) without necessity of any consent of or
notice by Seller to Escrow Agent pursuant to the Earnest Money Escrow Agreement.
In the event of a default hereunder by Purchaser or Seller, a failure of a
condition to closing, casualty or condemnation, or as otherwise provided herein,
the Earnest Money, together with any interest thereon, shall be applied as
provided herein.

 

2



--------------------------------------------------------------------------------

(b) Cash Balance. Purchaser shall pay the balance of the Purchase Price, subject
to the prorations described in Section 5 below, in cash (the “Cash Balance”) by
wire transfer of immediately available United States of America funds to the
Title Company for payment to Seller, in accordance with the terms and conditions
of this Agreement, no later than 12:30 p.m. (C.S.T.) on the Closing Date.

3. Conditions Precedent.

3.1 Seller’s Deliveries. If not already provided to Purchaser prior to the
Effective Date, Seller shall deliver within three (3) business days of the
Effective Date or, solely with respect to the items set forth below that are
difficult or costly to copy (due to size or volume), make available to Purchaser
at the Property complete copies or original documents of the following items
pertaining to the Property to the extent the same are available and in Seller’s
(or any affiliate of Seller’s) control or possession:

(a) all leases, occupancy agreements, and amendments thereto referenced in
Section 6.6 (the “Leases”), all files relating thereto including without
limitation any other agreement incident or related thereto that affects the
obligations of Seller and the affected tenant with respect to any such Lease,
and each tenant contact sheet (with phone numbers), a schedule of all leases
under negotiation or circulated for signature, Seller’s standard form of lease
(including all addendums) and a current security deposit/resident ledger;

(b) 2010 and 2011 monthly rent rolls, and the current rent roll as set forth in
Schedule 1 along with a secondary report listing the move in dates and the
expiration dates of the Leases;

(c) each written and assignable service contract, license, permit, warranty (if
assignable), equipment lease, construction contract and other agreement (but
excluding any agreement providing for gas, electric, water and sewer service)
relating to the Property (the “Service Contracts”) in effect as of the date of
this Agreement;

(d) the existing owner’s title insurance policy;

(e) the existing survey of the Property (the “Existing Survey”);

(f) a copy of, or access to, the following: (i) the most current property
condition report, (ii) the most current Phase I environmental report (and, if
any, related to the most current Phase I environmental report, the most current
Phase II environmental report) and (iii) the most current business licenses and
(iv) current availability of utilities;

(g) copies of the unaudited financial statements for 2008, 2009 and 2010 relied
upon and used by Seller in the normal course of Seller’s business, original
operating income, expense, and capital expenditures records for the Property for
the past 3 years and YTD for the current year;

 

3



--------------------------------------------------------------------------------

(h) copies of any current termite inspections, and any written notice of
violations relating to uncured violations, including but not limited to those
regarding building and fire codes;

(i) copies of work order records for November 2010 through and including October
2011;

(j) disclosure of legal matters affecting the Property (including lawsuits) or
collection of rent or deposits;

(k) copies of real estate and personal property tax statements and/or tax bills
and valuation notices for past 3 years and current (including any appeals or
notices of delinquency), and all certificates of insurance, copies of insurance
policies and related invoices and premium amounts (2010 and YTD with check
copies);

(l) copies of, or access to all general ledger records (which shall include the
YTD cash receipts), and cash disbursement journals for the past two (2) years
and YTD of the current year (in EXCEL if possible);

(m) insurance loss runs for the past 3 years;

(n) aging of accounts receivable and current staffing schedule;

(o) inventory of personal property to be included in proposed sale;

(p) trial balance for the past 2 years (year-end) and YTD of the current year
(in EXCEL if possible);

(q) access to a reasonable number of 2010 and 2011 invoices (with payment
support detail), 2010 lease agreements and amendments (with copies of back-up
for rents received), and 2010 and/or 2011 payroll information (with detail
support such as timecards, reimbursement calculations, contracts, etc) as
selected by Purchaser’s auditors;

(r) a current list of all vendors and accounts payable (current and past 30
days, with updates through Closing);

(s) copies of any other contract (other than Service Contracts or documents
provided under any other subsection hereof) Seller has entered into by which
Purchaser will be bound after Closing or that otherwise will affect the Property
after Closing; and

(t) copies of all utility bills (monthly for 2010 and YTD for current year).

 

4



--------------------------------------------------------------------------------

Seller shall provide to Purchaser any documents described in this Section 3.1
continue to provide the same during the pendency of this Agreement with respect
to times first coming into Seller’s (or its affiliates) possession or produced
by or on behalf of Seller (or its affiliates) after the initial delivery.

In the event this Agreement terminates for any reason, Purchaser shall
immediately return to Seller all information delivered by Seller or Seller’s
agent(s) to Purchaser or Purchaser’s agent(s). The foregoing provision shall
survive termination of this Agreement for a period of one (1) year and shall
constitute a Surviving Obligation.

3.2 Due Diligence. Purchaser and its representatives shall be permitted to enter
upon the Property during normal business hours before the Closing Date to
examine, inspect and investigate the Property as well as all records and other
documentation provided by Seller or its representatives, as authorized by Seller
(with notice to Purchaser of such authorization, or located at the Property
(collectively, “Due Diligence”). The Due Diligence shall be subject to the
terms, conditions and limitations set forth in this Section 3.2.

(a) Purchaser shall have a right to enter upon the Property for the purpose of
conducting its Due Diligence provided that in each such instance (i) Purchaser
notifies Seller of its intent to enter the Property to conduct its Due Diligence
not less than twenty-four (24) hours prior to such entry of vacant units and
forty-eight (48) hours prior to such entry of occupied units; provided, however,
inspections may not occur on Mondays, weekends, the 1st of any month or on the
“accounting month end” (approximately the 20th of every month); (ii) the date
and approximate time period are scheduled with Seller; and (iii) Purchaser is in
full compliance with the insurance requirements set forth in Section 3.2(e)
hereof. At Seller’s election, a representative of Seller shall be present during
any entry by Purchaser or its representatives upon the Property for conducting
its Due Diligence. Purchaser shall take all commercially reasonable actions to
ensure that neither it nor any of its representatives unreasonably interfere
with the tenants at the Property. Purchaser shall not cause or permit any
mechanic liens, materialmen’s liens or other liens to be filed against the
Property as a result of its Due Diligence.

(b) Purchaser shall have through the last day of the Due Diligence Period in
which to conduct its Due Diligence and, in Purchaser’s sole discretion, to
determine whether the Property is acceptable to Purchaser. Purchaser may, for
any or no reason, terminate this Agreement by giving written notice of
termination to Seller at any time prior to the expiration of the Due Diligence
Period. If Purchaser does not timely give notice of termination as aforesaid,
Purchaser shall be deemed to have elected to purchase the Property in accordance
with the terms and conditions of this Agreement and this Agreement shall
continue in full force and effect. In the event of such termination, the Earnest
Money and all interest earned thereon shall be returned to Purchaser and neither
party shall have any further obligations to the other party hereunder, except
for the Surviving Obligations.

 

5



--------------------------------------------------------------------------------

(c) Purchaser shall, prior to the expiration of the Due Diligence Period, notify
Seller in writing requesting termination of any or all of the Service Contracts,
which are terminable upon thirty (30) days notice, that Purchaser does not elect
to assume; any termination fee or other cost and expense relating to such
termination shall be borne solely by Seller. If Purchaser does not timely give
such notice requesting termination of a Service Contract, Purchaser shall be
deemed to have accepted the assumption of and the costs to assume such Service
Contracts. With respect to each Service Contract that Purchaser notifies Seller
that it will not assume in accordance with the terms of the first sentence
hereof, Seller shall notify the vendors under such Service Contract and,
provided that Closing occurs hereunder, such Service Contract(s) shall terminate
effective as of the date of Closing.

(d) Purchaser shall have the right to conduct, at its sole cost and expense, any
inspections, studies or tests that Purchaser deems appropriate in determining
the condition of the Property, provided, however, Purchaser is not permitted to
perform any intrusive testing, including, without limitation, a Phase II
environmental assessment or boring, without (i) submitting to Seller the scope
and inspections for such testing; and (ii) obtaining the prior written consent
of Seller for such testing, which consent shall not be unreasonably withheld,
denied or delayed. Subject to the restrictions and conditions set forth in
Section 18.13 below, Seller hereby acknowledges and agrees that Purchaser or
Purchaser’s representatives may communicate with representatives of Fannie Mae
and/or Freddie Mac to the extent that either Fannie Mae or Freddie Mac may
provide financing to Purchaser to be secured by the Property, the local police
department, the tax assessor’s office and any other applicable taxing authority
and the building and zoning department, all in the normal course of diligence in
connection with Purchaser’s acquisition of the Property pursuant to this
Agreement.

(e) Purchaser agrees to indemnify, protect, defend and hold Seller and its
partners, trustees, beneficiaries, shareholders, members, managers, advisors and
other agents and their respective partners, trustees, beneficiaries, employees,
officers, directors and shareholders (collectively, the “Indemnified Parties”)
harmless from and against any and all liabilities, claims, losses, damages,
costs and expense (including, without limitation reasonable attorneys fees and
court costs and litigation expenses) suffered or incurred by any of the
Indemnified Parties as a result of or in connection with any activities of
Purchaser (including activities of any of Purchaser’s employees, consultants,
contractors or other agents) relating to the Property, including, without
limitation, mechanics’ liens, damage to the Property, injury to persons or
property resulting from such activities in connection therewith; provided,
however, Purchaser shall not indemnify an Indemnified Party from such party’s
gross negligence and/or willful misconduct; and provided further, however, that
Purchaser shall not be

 

6



--------------------------------------------------------------------------------

responsible for any losses or expenses resulting from the discovery of adverse
information regarding the Property unless such losses and/or expenses are caused
by Purchaser’s and/or Purchaser’s employees’, consultants’, contractors’ or
other agents’ gross negligence and/or willful misconduct. In the event that the
Property is disturbed or altered in any way as a result of such activities,
Purchaser shall promptly restore the Property to its condition existing prior to
the commencement of such activities which disturb or alter the Property, to the
extent permitted by applicable law. Furthermore, Purchaser agrees to maintain
and cause any of its representatives or agents conducting any Due Diligence at
the Property to maintain and have in effect commercial general liability
insurance with (i) limits of not less than One Million and 00/100 Dollars
($1,000,000.00) per occurrence and Two Million and 00/100 Dollars
($2,000,000.00) in the aggregate, for personal injury, including bodily injury
and death, and property damage, and (ii) such insurance shall name Seller and
The Borne Company, LLC as additional insureds. Purchaser shall deliver to Seller
a copy of the certificate of insurance effectuating the insurance required
hereunder prior to the commencement of such activities which certificate shall
provide that such insurance shall not be terminated or modified without at least
thirty (30) days’ prior written notice to Seller.

(f) Purchaser acknowledges and agrees that it shall have no right to review or
inspect any of the following: (i) internal memoranda, correspondence, analyses,
documents or reports prepared by or for Seller or an affiliate of Seller in
connection with the Property, and (ii) appraisals, assessments or other
valuations of the Property in the possession of Seller.

(g) Section 3.2(e) and such other provisions in this Agreement designated as
surviving shall survive Closing or any termination of this Agreement for a
period of one (1) year. (All provisions of this Agreement which are designated
as surviving Closing or termination of this Agreement are herein referred to as
“Surviving Obligations”).

3.3 Title and Survey. Within five (5) days after the Effective Date, Seller
shall obtain and deliver to Purchaser a commitment for a standard owner’s policy
of title insurance (on an ALTA 2006 form) along with a copy of each instrument
listed as an exception thereon (the “Title Commitment”) on the Real Property
issued by the Title Company. As provided in Section 3.1 hereof, Seller shall
deliver to Purchaser a copy of the Existing Survey. Purchaser shall have the
right to obtain, at its sole cost and expense, any desired endorsements to the
Title Commitment which are available. Purchaser may elect to obtain an update to
the Existing Survey (the “Updated Survey”; the Existing Survey and the Updated
Survey, if obtained, is referred to herein collectively as the “Survey”).

 

7



--------------------------------------------------------------------------------

Purchaser shall have until the expiration of the Title Period for examination of
Title Commitment and Survey and the making of any objections thereto, said
objections to be made in writing and delivered to Seller on or before the
expiration of the Title Period. If Purchaser shall fail to make any objections
on or before the expiration of the Title Period, Purchaser shall be deemed to
have accepted all exceptions to the Title Commitment and the form and substance
of the Survey and all matters shown thereon; all such exceptions and matters and
any exceptions or matters caused by or through Purchaser shall be included in
the term “Permitted Exceptions” as used herein. If any objections to the Title
Commitment or Survey are made on or before the expiration of the Title Period,
then Seller shall have the right, but not the obligation, to (w) cure (by
removal, endorsement or otherwise) any or all of such objections on or before
the Closing Date or (x) terminate this Agreement. Seller shall make the
aforesaid election by giving notice to Purchaser on or before the date which is
two (2) business days prior to the expiration of the Due Diligence Period. If no
such notice from Seller concerning such election is received by Purchaser by
such date, then Seller shall be deemed to have elected not to cure any such
objections. If Seller does not elect to cure all of such objections, then
Purchaser shall have the right prior to the expiration of the Due Diligence
Period to terminate this Agreement, in which event the Earnest Money and all
interest earned thereon shall be returned to Purchaser and neither party shall
have any further obligations to the other party except for the Surviving
Obligations. If Purchaser does not so elect to terminate this Agreement, then
Purchaser shall be deemed to have waived such objections and any objections that
Seller has not agreed to cure shall be deemed to be “Permitted Exceptions”. If
Seller does not cure by the Closing Date any objections that Seller has agreed
to cure, then Purchaser may as its only option, elect to either: (y) waive such
objection(s) and consummate the transaction contemplated by this Agreement
without adjustment to the Purchase Price; or (z) terminate this Agreement, in
which event the Earnest Money and all interest earned thereon shall be returned
to Purchaser, Seller shall pay to Purchaser an amount equal to Purchaser’s
actual, third-party costs incurred from and after the date on which Seller
agreed to cure such objections (but in no event to exceed $100,000), and neither
party shall have any further obligations to the other party except for the
Surviving Obligations.

Any new title information received by Seller or Purchaser after the expiration
of the Title Period solely from a supplemental title report which is not the
result of the acts or omissions of Purchaser or its agents, contractors or
invitees (each, a “New Title Matter”) shall be subject to the same procedure
provided in this Section 3.3 (and the date of Closing shall be extended
commensurately if the Closing would have occurred but for those procedures being
implemented for a New Title Matter), except that the Purchaser’s Title Period
and Seller’s cure period for any New Title Matters shall be five (5) business
days each. The Closing Date shall be delayed as needed to accommodate such
additional time periods.

Seller shall have no obligation to cure title objections except financing liens
of an ascertainable amount created by, under or through Seller, which liens
Seller shall cause to be released at or prior to Closing (with Seller having the
right to apply the Purchase Price or a portion thereof for such purpose), and
Seller shall deliver the Property free and clear of any such financing liens.
Seller further agrees to remove any exceptions or encumbrances to title which
are voluntarily created by, under or through Seller after the date hereof
without Purchaser’s consent.

 

8



--------------------------------------------------------------------------------

4. Closing; Conditions; Deliveries.

4.1 Time, Place and Manner of Closing. The Closing shall be held on the Closing
Date in the offices of the Title Company or at any location mutually acceptable
to the parties. Notwithstanding anything herein to the contrary, Purchaser shall
have the one-time right to postpone the Closing Date for up to thirty (30) days
by delivering (i) written notice thereof to Seller on or before 5:00 p.m.
(C.S.T.) on the date that is ten (10) days prior to the then-scheduled Closing
Date, and (ii) concurrently with such notice, the sum of One Hundred Twenty-Five
Thousand and 00/100 Dollars ($125,000.00) to Escrow Agent, which sum shall be
held by Escrow Agent as additional Earnest Money and shall be applied toward the
Purchase Price at the Closing or disbursed to the party otherwise entitled to
the Earnest Money as provided in this Agreement. If Purchaser fails to timely
deliver such notice and such additional Earnest Money, then Purchaser shall be
deemed to have waived its right to postpone the Closing Date as provided herein.

4.2 Condition to Parties’ Obligation to Close. In addition to all other
conditions set forth in this Agreement, the obligation of Seller, on the one
hand, and Purchaser, on the other hand, to consummate the transaction
contemplated hereunder shall be contingent upon the following:

(a) The other party’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
the Closing Date;

(b) As of the Closing Date, the other party shall have performed its obligations
hereunder in all material respects and all deliveries to be made at Closing by
such other party have been tendered; and

(c) As of the Closing Date, there shall exist no pending, or threatened (in
writing) action, suit or proceeding with respect to the other party before or by
any court or administrative agency which seeks to restrain or prohibit, or to
obtain damages or a discovery order with respect to, this Agreement or the
consummation of the transactions contemplated hereby or the consummation of the
transactions contemplated hereby or that would otherwise materially and
adversely affect Seller’s ability to perform its obligations under this
Agreement.

4.3 Deliveries. At Closing each party shall execute and deliver to the other
and/or the Escrow Agent the following documents:

(a) Seller shall deliver to Purchaser and/or the Escrow Agent no later than
11:00 a.m. (C.S.T.) on the date that is one (1) business day prior to the
Closing Date:

(i) a special warranty deed (the “Deed”) to the Property in recordable form,
duly executed by Seller and acknowledged and in substantially the same form as
set forth in Exhibit C attached hereto, conveying to Purchaser title to the Real
Property, subject to the Permitted Exceptions;

 

9



--------------------------------------------------------------------------------

(ii) a bill of sale duly executed by Seller and in substantially the same form
as set forth in Exhibit D attached hereto, conveying to Purchaser title to all
personal property owned by Seller and located at the Real Property, including
the personal property described on Schedule 3 attached hereto;

(iii) an assignment to Purchaser of the Leases duly executed by Seller and in
substantially the same form as set forth in Exhibit E attached hereto;

(iv) an assignment to Purchaser of the Service Contracts being assumed hereunder
as provided in Section 3.2(c) hereof (to the extent freely assignable) and any
additional Service Contracts (to the extent freely assignable) being assumed
hereunder entered into after the date hereof in accordance with
Section 5.1(a)(ii), and (to the extent freely assignable) all plans,
specifications, surveys, warranties, licenses, permits and other tangible and
intangible personal property owned by Seller, including all trade names and
logos owned by Seller, duly executed by Seller and in substantially the same
form as set forth in Exhibit F attached hereto;

(v) a non-foreign transferor certification pursuant to Section 1445 of the
Internal Revenue Code and any similar provisions of applicable state law, in
substantially the same form as set forth on Exhibit G attached hereto (the
“Affidavit”);

(vi) a certified resolution of Seller certifying that Seller has the legal
power, right and authority to consummate the sale of the Property;

(vii) originals (or copies if originals are not available) of the leases and
keys to the Property; and

(viii) Seller’s customary form of owner’s affidavit certified to the Title
Company, which shall be sufficient to enable to Title Company to issue the
owner’s policy of title insurance in the form required pursuant to Section 3.3
hereof.

(b) By no later than 11:00 a.m. (C.S.T.) on the date that is one (1) business
day prior to the Closing Date (except with respect to (i) below which shall be
delivered no later than 12:30 p. m. (C.S.T.) on the Closing Date), Purchaser
shall deliver to Seller or the Escrow Agent:

(i) the Cash Balance, by wire transfer, as provided in Section 2.2(b) hereof;

 

10



--------------------------------------------------------------------------------

(ii) an assumption duly executed by the Purchaser of the assignments described
in Sections 4.3(a)(iii) and (iv); and

(iii) a certified resolution of Purchaser certifying that Purchaser has the
legal power, right and authority to consummate the purchase of the Property.

(c) Seller and Purchaser shall jointly deliver to the Escrow Agent:

(i) A closing statement approved by both parties reflecting the Purchase Price,
all prorations, and all closing costs as required under this Agreement;

(ii) All transfer declarations or similar documentation required by law;

(iii) Letters to the tenants of the Property in the form of Exhibit H attached
hereto; and

(iv) Notices in substantially the form of Exhibit I attached hereto to the other
party to each Service Contract assumed by Purchaser pursuant to Section 3.2(c)
of this Agreement.

(d) The Escrow Agent shall deliver to Purchaser an unconditional commitment to
issue a title policy in the form of the initialed mark-up of the Title
Commitment, extending the effective date to the Closing Date, insuring
Purchaser’s fee simple title to the Real Property in an amount equal to the
Purchase Price and removing all exceptions other than Permitted Exceptions.

(e) Each party shall deliver to Escrow Agent such duly executed and acknowledged
or verified certificates, affidavits, and other usual closing documents as
Escrow Holder may reasonably request. Each party shall deliver any additional
documents that Escrow Agent may reasonably require for the proper consummation
of the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of such party or result in any new or additional obligation, covenant,
representation or warranty of such party under this Agreement beyond those
expressly set forth in this Agreement).

4.4 Permitted Termination. So long as a party is not in default hereunder, if
any condition to such party’s obligation to proceed with the Closing hereunder
has not been satisfied or waived as of the Closing Date or such earlier date as
provided herein, such party may, in its sole discretion, terminate this
Agreement by delivering written notice to the other party before the Closing
Date, or elect to close, notwithstanding the non-satisfaction of such condition,
in which event such party shall be deemed to have waived any such condition. If
Purchaser or Seller elects to terminate this Agreement in accordance with the
aforesaid as a result of the other parties default hereunder, said party shall
be entitled to the remedies provided in Section 17 below.

 

11



--------------------------------------------------------------------------------

5. Prorations. All items of income and expense shall be paid, prorated or
adjusted as of the close of business on the day prior to the Closing Date (the
“Proration Date”) in the manner hereinafter set forth:

5.1 Purchaser shall be credited with (i) the amount of all rents and other
charges (except for the W&S Reimbursement (as defined below)) received by Seller
and attributable to the period after the Proration Date, (ii) all unapplied
refundable security deposits held by Seller and which were made by tenants under
all leases of the Real Property in effect as of the Closing Date, and (iii) all
prepaid deposits for leases whose terms have not commenced as of the Closing
Date.

5.2 All collected rents attributable to the period through the Proration Date
shall be credited to Seller. Neither Purchaser nor Seller shall receive credit
at Closing for any payments of rental obligations due but not paid as of the
Proration Date.

5.3 Any amounts received from tenants after the Proration Date shall be applied
on a tenant-by-tenant basis to unpaid amounts due from such tenant in the
inverse order of their maturity (i.e., any amounts collected by Purchaser after
the Proration Date shall first be applied to any current rental obligations of
the payee, before application to any delinquent rentals); Purchaser having the
right to retain all such rents applicable to the period after the Proration Date
and Seller being entitled to all rents received for the period prior to the
Closing Date. Seller shall have the right to pursue remedies against tenants
after Closing for any delinquent payments or other amounts owed to Seller for
periods prior to the Closing Date, except for actions or proceedings affecting
possession or landlord liens. However, Seller will not exercise any such rights
or remedies unless such delinquent rents have not been collected by Purchaser
and paid to Seller within three (3) months after the Closing Date. Any money due
to Seller shall be remitted to Seller within five business days after the end of
each month in which Purchaser receives such money.

5.4 Operating expenses, including, without limitation, permits, licenses,
membership dues, and any other prepaid expenses, shall be prorated between
Purchaser and Seller based upon the actual days of their respective ownership of
the Property utilizing the actual expenses or reasonable estimates.

5.5 Real estate taxes and personal property taxes shall be prorated between
Seller and Purchaser based upon the actual days of ownership of the parties for
the year in which Closing occurs on the basis of 100% of the tax bill(s) for the
then current tax year, if such tax bills are then available, or, if not then
available, on the basis of 100% of the most recent ascertainable tax bills, with
a reapportionment as soon as the new amounts can be ascertained. Seller shall be
entitled to any refund, rebate or other amount received from any taxing
authority with respect to the period prior to and including the Proration Date.

 

12



--------------------------------------------------------------------------------

5.6 Except for utilities billed directly to tenants and amounts reflected on a
final meter reading, utilities shall be prorated as of the Proration Date based
upon the prior month’s actual invoices (subject to reapportionment as provided
in the last paragraph of this Section 5). All utility reimbursements shall be
prorated as of the Proration Date and any amounts received by Purchaser after
the Closing with respect to the period prior to the Closing Date shall be
remitted to Seller within five (5) business days after receipt by Purchaser
thereof.

5.7 All insurance policies and property management agreements shall be
terminated as of the Closing Date and there shall be no proration with respect
to these items.

5.8 Purchaser shall not be entitled to any non-refundable deposits or fees paid
by tenants or vendors.

5.9 Seller pays the water and sewer charges applicable to the Property. However,
based upon the existing water and sewer service contract applicable to the
Property, Seller receives a monthly reimbursement from each resident for such
resident’s water and sewer usage. Such monthly reimbursement is based on the
water and sewer usage incurred by each resident for the applicable prior ninety
(90) day period. Notwithstanding anything to the contrary in this Section 5, at
Closing, Purchaser shall pay $10,000.00 (the “W&S Reimbursement”) to Seller to
reimburse Seller for the water and sewer payment for the period prior to
Closing.

5.10 On the Closing Date, Seller shall deliver to Purchaser all inventories of
supplies on hand at the Property owned by Seller, if any, at no additional cost
to Purchaser.

5.11 Any leasing commissions with respect to the Leases shall be the sole
responsibility of Seller, and shall be paid or discharged fully at or prior to
Closing.

5.12 Not more than forty-eight (48) hours prior to the Closing Date, a
representative of Purchaser and a representative of Seller shall conduct an
onsite walk-through of the then unoccupied rental units on the Property to
confirm that such unoccupied rental units are in “rent ready” condition. With
respect to any rental unit which is vacated on or before five (5) business days
prior to Closing and is not in “rent ready” condition, Seller shall, at Seller’s
option, either (i) make such unoccupied rental unit into a “rent ready”
condition, or (ii) provide Purchaser with a credit against the Purchase Price
due at Closing, which credit shall be equal to the amount (to be reasonably
estimated and agreed upon by Purchaser and Seller), if any, reasonably required
to put said unoccupied rental units in “rent-ready” condition, provided,
however, that such credit shall not exceed One Thousand Dollars ($1,000.00) per
unoccupied rental unit. With respect to any rental unit that is vacated later
than five (5) business days prior to Closing, Seller shall have no
responsibility or liability to put such unoccupied rental unit into a “rent
ready” condition, and Seller shall not have to compensate Purchaser if such unit
is not “rent ready” as of the Closing Date. “Rent ready” condition shall mean
Seller’s current practice of placing units in “rent ready” condition at the
Property.

 

13



--------------------------------------------------------------------------------

All other items which are customarily prorated in transactions similar to the
transaction contemplated hereby and which were not heretofore dealt with, will
be prorated as of the Proration Date. In the event any prorations or
computations made under this Section are based on estimates or prove to be
incorrect, then either party shall be entitled to an adjustment to correct the
same, provided that it makes written demand on the party from whom it is
entitled to such adjustment within one hundred and eighty (180) days after the
Closing Date (or such longer period as may be necessary, but not to exceed one
(1) year with respect to real estate and personal property taxes), and
thereafter, all prorations shall be final.

6. Seller’s Representations, Warranties and Covenants. Seller hereby represents,
warrants and covenants to Purchaser as of the date of this Agreement and as of
the Closing Date as follows:

6.1 Power. Seller is a limited liability company duly incorporated and organized
and validly existing and in good standing under the laws of the State of
Delaware. Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.

6.2 Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Seller in connection with entering into this
Agreement and the instruments referenced herein and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained to permit Seller to enter into
this Agreement and consummate the transaction contemplated hereby.

6.3 Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Seller have the legal power, right and actual
authority to bind Seller to the terms and conditions hereof and thereof.

6.4 Validity. This Agreement and all documents required hereby to be executed by
Seller are and shall be valid, legally binding obligations of and enforceable
against Seller in accordance with their terms.

6.5 Conflicts. None of the execution and delivery of this Agreement and
documents referenced herein, the incurrence of the obligations set forth herein,
the consummation of the transactions herein contemplated or referenced herein
conflicts with or results in the material breach of any terms, conditions or
provisions of or constitutes a default under, any bond, note, or other evidence
of indebtedness or any contract, lease or other agreements or instruments to
which Seller is a party.

 

14



--------------------------------------------------------------------------------

6.6 Title. Based solely upon Seller’s existing title policy for the Property
issued by First American Title Company, to Seller’s knowledge, Seller has good
and indefeasible title to the Real Property.

6.7 Leases. Seller has delivered or made available to Purchaser copies of all
Leases in effect as of the date hereof. Except as disclosed to Purchaser, to the
knowledge of Seller, the Leases are in full force and effect and the full
current rent is accruing thereunder. To Seller’s knowledge, (i) Seller has
received no written notice from any tenant under the Leases claiming any breach
or default by Seller under any of the Leases, (ii) there is no existing material
breach or default by the landlord under the Leases and, to Seller’s knowledge,
no event has occurred or condition exists which, with or without notice or the
passage of time, or both, would constitute a material breach or default by the
landlord under the Leases, and (iii) Seller has not sent any written notices of
default to any tenants under the Leases that are not shown on Schedule I. There
are no leasing commissions or other commissions, fees or compensation presently
owed or which will become due and payable to the applicable lessee with respect
to any of the Leases or which could become due and payable to the applicable
lessee in the future upon the exercise of any right or option contained in any
of the Leases. No monthly rent has been paid more than one (1) month in advance
(except as otherwise expressly permitted or required pursuant to the terms of
the Lease and/or as included in the items delivered to Purchaser pursuant to
Section 3.1(m) hereof) and no security deposit or prepaid rent has been paid
except as otherwise disclosed in Schedule I. To Seller’s actual knowledge, as of
the date set forth thereon, (i) the rent roll attached hereto as Schedule I
(“Rent Roll”) lists all existing Leases related to the Property, and (ii) the
information set forth on the Rent Roll with respect to rent, deposits,
delinquencies and credits is true and correct, except for such inaccuracies
which are not material when taken in the aggregate. To Seller’s actual
knowledge, as of the date set forth thereon, (A) the rent roll to be delivered
to Buyer in connection with the Closing will list all then-existing Leases
related to the Property and (B) the information set forth on such rent roll with
respect to rent, deposits, delinquencies and credits will be true and correct,
except for such inaccuracies which are not material when taken in the aggregate.

6.8 Service Contracts. Attached hereto as Schedule 2 is a complete and accurate
list of the Service Contracts as of the date of this Agreement which shall be
updated by Seller prior to Closing, if necessary, to reflect any additional
Service Contracts entered into by Seller as provided in Section 15(a).

6.9 Personal Property. To Seller’s knowledge, all of the Personal Property is
described in Schedule 4 attached hereto, which is a materially accurate and
materially complete list of all tangible and intangible personal property owned
by Seller relating to the ownership, management, operation, maintenance or
repair of the Real Property. All of the Personal Property is located at the Real
Property.

 

15



--------------------------------------------------------------------------------

6.10 Diligence. Seller has no reason to believe that the documents delivered to
Purchaser pursuant to Section 3.1 hereof are inaccurate or incomplete in any
material respect and Seller relies upon such documentation in the normal course
of Seller’s business. Seller has no reason to believe that there is any material
information in its possession or control which is commercially reasonable to
provide that it has nevertheless failed to provide or grant access to Purchaser.
Seller has no reason to believe that the roof and the foundation of the Property
are not in good working order and repair and sound operating condition.

6.11 Notices. Seller has not received any uncured notice of violation of any
applicable zoning, land-use, building, health, fire, safety, access and
accommodations for the physically handicapped, subdivision, energy and resource
conservation and similar laws, statutes, rules, regulations and ordinances or
any covenants, conditions and restrictions with regard to the Property or its
present uses or applicable environmental laws. No general plan, land use or
zoning action or proceeding of any kind, or general or special assessment action
or proceeding of any kind, or condemnation or eminent domain action or
proceeding of any kind is pending or, to Seller’s knowledge, threatened, with
respect to the Real Property or any part thereof.

6.12 Litigation. Except as set forth on Schedule 3, no litigation has been
served upon Seller, nor to the best of the Seller’s knowledge has been filed, or
threatened in writing, affecting the Seller’s ability to consummate the
transaction contemplated by this Agreement. Schedule 3 shall be updated by
Seller prior to Closing, if necessary.

6.13 Taxes. To Seller’s knowledge, there is no legal or administrative action or
proceeding pending to contest or appeal the amount of real property taxes or
assessments levied against the Real Property or any part thereof or the assessed
value of the Real Property or any part thereof for real property tax purposes.

6.14 Anti-Terrorism. Seller is not any of the following: (i) a person or entity
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(herein called the “Executive Order”); (ii) a person or entity directly (or, to
Seller’s knowledge, indirectly) owned or controlled by, or directly (or, to
Seller’s knowledge, indirectly,) acting for or on behalf of any person or entity
that is listed in the Annex to, or is otherwise subject to the provisions of,
the Executive Order; (iii) a person or entity that is named as a “specifically
designated national” or “blocked person” on the most current list published by
the U.S. Treasury Department’s Office of Foreign Assets Control (herein called
“OFAC”) at its official website, http://www.treas.gov/offices/enforcement/ofac;
(iv) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC, or (v) a person or entity that is
affiliated with any person or entity identified in the foregoing clauses (i),
(ii), (iii), or (iv).

6.15 ERISA. Seller does not hold any “plan assets” within the meaning of 29
C.F.R. Section 2510.3-101 (as modified by Section 3(42) of ERISA), of any
“employee benefit plan” as defined in Section 3(3) of ERISA. As used herein
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

16



--------------------------------------------------------------------------------

6.16 Environmental. To Seller’s knowledge, there are no Hazardous Substances
present in, on or under the Real Property in violation of applicable laws.
“Environmental Laws” shall mean all applicable federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, relating to or regulating environmental conditions, or protection
of the environment, or pollution or contamination of the air, soil, surface
water or groundwater, and includes the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., the Clean Water Act,
33 U.S.C. § 1251, et seq., and the Hazardous Substance Account Act. “Hazardous
Substances” shall mean any substance or material that is described as a toxic or
hazardous substance waste or material or a pollutant or contaminant, or words of
similar import, in any of the Environmental Laws, and includes asbestos,
petroleum (including crude oil or any fraction thereof, natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity. “Release” shall mean any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment, including continuing
migration, of Hazardous Substances into or through soil, surface water or
groundwater, in violation of Environmental Laws.

6.17 Insolvency. Seller has not made a general assignment for the benefit of its
creditors, and has not admitted in writing its inability to pay its debts as
they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or any other proceeding for the relief of debts in general, nor has
any such proceeding been instituted by or against Seller.

Seller shall indemnify, protect and hold Purchaser harmless from and against any
and all claims, actions, judgments, liabilities, liens, damages, penalties,
fines, costs and reasonable attorneys’ fees, foreseen or unforeseen, asserted
against, imposed on or suffered or incurred by Purchaser (or the Property)
directly or indirectly arising out of or in connection with any breach of the
warranties, representations and covenants set forth in this Section 6. The
warranties and representations set forth in this Section 6 shall be deemed
remade as of Closing and updated if necessary (provided, however, that any
material change, as determined by Purchaser in a commercially reasonable manner,
shall entitle Purchaser to terminate this Agreement and receive a refund of the
Earnest Money and, to the extent that such material change is due to any action
or inaction of Seller or any affiliate, employee, representative or agent
thereof, any actual third-party costs incurred by Purchaser after the Effective
Date but in no event to exceed $100,000), and said warranties and
representations as so remade and updated, and the indemnity obligation set forth
in herein shall survive Closing, provided that any claim by Purchaser based upon
a misrepresentation or breach of any warranty or representation or indemnity
obligation under this Section 6 shall be effective only if a Closing shall occur
and shall be deemed waived unless Purchaser has (i) delivered to Seller written
notice of such claim prior to the date which is one (1) year after the Closing
Date, and (ii) filed suit within two (2) months after delivery to Seller of any
such notice of claim (the requirements for pursuing any claim against Seller as
set forth in the foregoing clauses (i) and (ii) are herein referred to as
“Claims Requirements”).

 

17



--------------------------------------------------------------------------------

As used in this Section 6, the term “to Seller’s knowledge” “actual knowledge”
or “best of Sellers knowledge” or words of similar import (i) shall mean the
actual (and not imputed) knowledge of Keegan J. Bonebrake and Carmen Rodriguez,
the on-site property manager at the Property, and not to any other persons,
without any investigation or inquiry of any kind, and (ii) shall not mean such
individual is charged with knowledge of the acts, omissions and/or knowledge of
Seller’s agents or employees.

Notwithstanding anything contained in this Agreement to the contrary, Seller
shall have no liability for breaches of any representations, warranties and
certifications (the “Representations”) which are made by Seller herein or in any
of the documents or instruments delivered by Seller hereunder if Purchaser, its
officers, employees, shareholders, members, partners, or affiliates had actual
knowledge of such breach by Seller (including, without limitation, knowledge
gained by Purchaser in the course of its Due Diligence as to a fact or
circumstance which, by its nature, clearly indicates that a Representation was
or has become untrue or inaccurate) at Closing where Purchaser elects to proceed
to close the transaction contemplated by this Agreement, and Purchaser shall not
otherwise have the right to bring any lawsuit or other legal action against
Seller, nor pursue any other remedies against Seller, as a result of the breach
of such Representation caused thereby.

7. Purchase As-Is. EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH
IN SECTION 6 OF THIS AGREEMENT, PURCHASER WARRANTS AND ACKNOWLEDGES TO AND
AGREES WITH SELLER THAT PURCHASER IS PURCHASING THE PROPERTY IN ITS “AS-IS,
WHERE IS” CONDITION “WITH ALL FAULTS” AS OF THE CLOSING DATE AND SPECIFICALLY
AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER. EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY
SET FORTH IN SECTION 6 OF THIS AGREEMENT, SELLER SPECIFICALLY DISCLAIMS ANY
WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS
OR IMPLIED, CONCERNING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, STRUCTURAL INTEGRITY, SOIL
AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY
OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT
THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE PROPERTY;
(D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY; (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (H) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, UNDER, OR ADJACENT TO THE
PROPERTY OR ANY OTHER ENVIRONMENTAL

 

18



--------------------------------------------------------------------------------

MATTER OR CONDITION OF THE PROPERTY; OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF SELLER CONTAINED IN SECTION 6 OF THIS AGREEMENT, ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE
EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6 OF THIS AGREEMENT. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS A SOPHISTICATED AND
EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE PROPERTY AND HAS BEEN DULY
REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT.
EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN, SELLER HAS MADE NO AGREEMENT TO
ALTER, REPAIR OR IMPROVE ANY OF THE PROPERTY.

8. Purchaser’s Representations, Warranties and Covenants. Purchaser hereby
represents, warrants and covenants as of the date of this Agreement and as of
the Closing Date as follows:

8.1 Power. Purchaser is a corporation duly incorporated and organized and
validly existing and in good standing under the laws of the State of California.
Purchaser has the legal power, right and authority to enter into this Agreement
and the instruments referenced herein and to consummate the transactions
contemplated hereby.

8.2 Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Purchaser in connection with entering into this
Agreement and the instruments referenced herein and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained or shall not be obtained prior to
the Closing Date to permit Purchaser to enter into this Agreement and consummate
the transaction contemplated hereby.

8.3 Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Purchaser have the legal power, right and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.

8.4 Validity. This Agreement and all documents required hereby to be executed by
Purchaser are and shall be valid, legally binding obligations of and enforceable
against Purchaser in accordance with their terms.

 

19



--------------------------------------------------------------------------------

8.5 Conflicts. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
referenced herein conflict with or result in the material breach of any terms,
conditions or provisions of or constitute a default under, any bond, note, or
other evidence of indebtedness or any contract, lease or other agreements or
instruments to which Purchaser is a party.

8.6 Litigation. No litigation, arbitration or other legal or administrative
suit, action, proceeding or investigation of any kind has been served upon
Purchaser, nor to the best of the Purchaser’s knowledge has been filed, or
threatened in writing, affecting the Purchaser’s. ability to consummate the
transaction contemplated by this Agreement.

8.7 Indemnity. Purchaser shall indemnify, protect and hold the Indemnified
Parties harmless from and against any and all claims, actions, judgments,
liabilities, liens, damages, penalties, fines, costs and reasonable attorneys’
fees, foreseen or unforeseen, asserted against, imposed on or suffered or
incurred by Seller directly or indirectly arising out of or in connection with
any breach of the warranties, representations and covenants set forth in this
Section 8. The warranties and representations set forth in this Section 8 shall
be deemed remade and updated, if necessary, as of Closing and the warranties,
representations and indemnities shall survive Closing, provided that any claim
by Seller based upon a misrepresentation or breach of any warranty or
representation or indemnity obligation under this Section 8 shall be effective
only if a Closing shall occur and shall be deemed waived unless Seller has given
Purchaser written notice of any such claim prior to the date which is one
(1) year from the Closing Date and (ii) filed suit within six (6) months after
delivery to Purchaser of any such notice of claim.

9. Closing Costs. Seller shall pay the following expenses: (a) the cost to
obtain a standard owner’s title policy (with no deletions of exceptions,
modifications, special coverages or endorsements, other than those necessary
pursuant to Section 3.3 to remove an objection that Seller has agreed to cure)
(“Seller’s Title Insurance Cost”); (b) the costs to obtain the Existing Survey;
(c) one-half of all closing escrow fees, including “New York Style” closing
fees; (d) one-half of the cost to record the Deed; and (e) Seller’s legal fees
and expenses. Purchaser shall pay the following expenses: (a) all title
insurance and title policy costs other than Seller’s Title Insurance Costs;
(b) the costs to obtain the Updated Survey; (c) one-half of all closing escrow
fees, including “New York Style” closing fees; (d) one-half of the cost to
record the Deed; (e) all recording (other than the cost of recording the Deed),
transfer, stamp and conveyance fees, taxes and charges; (f) all costs and
expenses incurred in connection with the transfer of any transferable permits,
warranties or licenses in connection with the ownership or operation of the
Property; (g) all costs and expenses associated with Purchaser’s financing, if
any; and (h) Purchaser’s legal fees and expenses. The provisions of this
Section 9 shall survive Closing or any termination of this Agreement.

10. Commissions. Seller shall be solely responsible for the payment of the
commission to Hendricks & Partners. Seller and Purchaser each warrant and
represent to the other that (other than Hendricks & Partners) neither has had
any dealings with any broker, agent, or finder relating to the sale of the
Property or the transactions contemplated hereby, and each

 

20



--------------------------------------------------------------------------------

agrees to indemnify and hold the other harmless against any claim for brokerage
commissions, compensation or fees by any other broker, agent, or finder in
connection the sale of the Property or the transactions contemplated hereby
resulting from the acts of the indemnifying party. The provisions of this
Section 10 shall survive Closing.

11. New York Style Closing. It is contemplated that the transaction shall be
closed by means of a so-called New York Style Closing, with the concurrent
delivery of the documents of title, transfer of interest, delivery of the title
policy or marked-up title commitment described in Section 4.3(d) and the payment
of the Purchase Price. Seller and Purchaser agree that disbursement of the
Purchase Price, as adjusted by the prorations, shall not be conditioned upon the
recording of the Deed, but rather, upon the agreement by the Title Company to
issue the title policy in the form required by this Agreement. Seller and
Purchaser shall each provide any undertaking to the Title Company necessary to
accommodate the New York Style Closing.

12. Attorneys’ Fees and Costs. In the event suit or action is instituted to
interpret or enforce the terms of this Agreement, or in connection with any
arbitration or mediation of any dispute, the prevailing party shall be entitled
to recover from the other party such sum as the court, arbitrator or mediator
may adjudge reasonable as such party’s costs and attorney’s fees, including such
costs and fees as are incurred in any trial, on any appeal, in any bankruptcy
proceeding (including the adjudication of issues peculiar to bankruptcy law) and
in any petition for review. Each party shall also have the right to recover its
reasonable costs and attorney’s fees incurred in collecting any sum or debt owed
to it by the other party, with or without litigation, if such sum or debt is not
paid within fifteen (15) days following written demand therefor.

13. Notice. All notices, demands, deliveries and communications (a “Notice”)
under this Agreement shall be delivered or sent by: (i) personal delivery,
(ii) first class, registered or certified mail, postage prepaid, return receipt
requested, (iii) nationally recognized overnight carrier, or (iv) facsimile with
original Notice sent via overnight delivery, in each case addressed to the
address of the party in question set forth below and copies to the parties
designated below or to such other address as either party may designate by
Notice pursuant to this Section 13. Notices shall be deemed given (w) when
delivered as provided in clause (i) above, (x) three (3) business days after
being mailed as provided in clause (ii) above, (y) one (1) business day after
delivery to the overnight carrier as provided in clause (iii) above, or (z) on
the day of the transmission of the facsimile so long as it is received in its
entirety by 5:00 p.m. (Chicago, Illinois Time) on such day and the original of
such Notice is received the next business day via overnight mail as provided in
clause (iv) above.

 

Notices to Seller:

  

Keegan J. Bonebrake

Prairie Walk, LLC

c/o The Borne Company, LLC

832 West Superior Street, Suite 301

Chicago, Illinois 60642

Facsimile No. (312) 226-9120

 

21



--------------------------------------------------------------------------------

with copy to:

  

Heidi J. Azulay

DLA Piper LLP (US)

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601

Facsimile No. (312) 630-7321

Notices to Purchaser:

  

Steadfast Asset Holdings, Inc.

18100 Von Karman, Suite 500

Irvine, California 92612

Attn: Ana Marie del Rio, Esq.

Fax No.: (949) 852-0143

with a copy to:

  

Katten Muchin Rosenman LLP

2900 K Street NW, North Tower - Suite 200

Washington, DC 20007-5118

Attn: Virginia Davis, Esq.

Fax: (202) 298-7570

14. Fire or Other Casualty; Condemnation.

14.1 If the Property or any part thereof is damaged by fire or other casualty
prior to the Closing Date which would cost in excess of 10% of the Purchase
Price to repair (as determined by an insurance adjuster selected by the
insurance carriers), Purchaser may terminate this Agreement by written notice to
the other party given on or before twenty (20) days following such casualty. In
the event of such termination, this Agreement shall be of no further force and
effect and, except for the Surviving Obligations, neither party shall thereafter
have any further obligation under this Agreement, and the Escrow Agent shall
promptly return all Earnest Money to Purchaser upon receipt of Purchaser’s
notice to terminate hereunder. If Purchaser does not elect to terminate this
Agreement or the cost of repair is determined by said adjuster to be less than
the amount set forth in the first sentence of this Section 14.1, then the
Closing shall take place as herein provided, Purchaser shall receive a credit
against the Purchase Price in the amount set forth in the next sentence of this
Section 14.1 and Seller shall assign to Purchaser on the Closing Date, without
warranty or recourse, all of Seller’s right, title and interest to the balance
of insurance proceeds paid or payable to Seller on account of such fire or
casualty remaining after reimbursement to Seller for the total amount of all
costs and expenses incurred by Seller in connection therewith including but not
limited to making emergency repairs, securing the Property and complying with
applicable governmental requirements. At the Closing, (a) in connection with an
insured loss, Seller shall credit against the Purchase Price the amount of the
lesser of (i) the deductible of any of Seller’s applicable insurance policies
less the total amount of all costs and expenses incurred by Seller in connection
with the applicable casualty including, but not limited to, making emergency
repairs, securing the Property and complying with applicable governmental
requirements, or (ii) the Estimated Restoration Amount, and (b) in connection
with an uninsured loss, Seller shall credit against the Purchaser Price the
Estimated Restoration Amount. For purposes hereof, “Estimated Restoration
Amount” shall be the cost to repair such casualty, as determined by an insurance
adjuster selected

 

22



--------------------------------------------------------------------------------

by the insurance carriers less the total amount of all costs and expenses
incurred by Seller in connection with the applicable casualty including but not
limited to making emergency repairs, securing the Property and complying with
applicable governmental requirements. Notwithstanding the foregoing, if a
casualty occurs and neither party elects to terminate hereunder, then Seller
shall notify Purchaser prior to Seller expending any funds to make any repairs
to the Property related to such casualty and such expenditures shall be subject
to the approval of Purchaser, such approval shall not be unreasonably withheld,
conditioned or delayed, and provided further, however, that no such approval
shall be required in connection with Seller’s expenditures relating to securing
the Property, emergency repairs and/or repairs required in order to comply with
any applicable governmental requirements and/or laws.

14.2 If any material portion of the Property is taken in eminent domain
proceedings prior to Closing, Purchaser may terminate this Agreement by notice
to Seller given on or before twenty (20) days after such taking, and, in the
event of such termination, this Agreement shall be of no further force and
effect and, except for the Surviving Obligations, neither party shall thereafter
have any further obligation under this Agreement, and the Escrow Agent shall
promptly return all Earnest Money to Purchaser upon receipt of Purchaser’s
notice to terminate hereunder. If Purchaser does not so elect to terminate or if
the taking is not material, then the Closing shall take place as herein provided
without abatement of the Purchase Price, and Seller shall deliver or assign to
Purchaser on the Closing Date, without warranty or recourse, all of Seller’s
right, title and interest in and to all condemnation awards paid or payable to
Seller.

14.3 If necessary, the Closing Date shall be postponed until Seller has given
the notice to Purchaser required by Section 14.1 or Section 14.2, as applicable,
and the period of twenty (20) days described therein has expired.

15. Operations After Date of This Agreement. Seller covenants and agrees with
Purchaser that:

(a) after the date hereof through the Closing, neither Seller nor any affiliate
of Seller will (except as specifically provided to the contrary herein):

(i) Refrain from transferring any of the Property or creating on the Property
any easements, liens, mortgages, encumbrances, or other interests which will
survive Closing or permitting any changes to the zoning classification of the
Land;

(ii) Refrain from entering into or amending any Service Contracts, or other
agreements (excluding leases) regarding the Property (other than contracts in
the ordinary and usual course of business and which are cancelable by the owner
of the Property without penalty within thirty (30) days after giving notice
thereof);

 

23



--------------------------------------------------------------------------------

(iii) Continue to operate, maintain, and repair the Property in a manner
consistent with Seller’s current practices (including, without limitation,
maintenance of substantially the same advertising and marketing programs for the
Real Property in effect as of the date of this Agreement);

(iv) Comply with all of the material terms of the Leases, the Service Contracts
and comply with all applicable laws, and promptly provide to Purchaser copies of
all written notices received by Seller asserting any breach or default under the
Leases or the Service Contracts or any violation of laws, statutes, rules,
regulations or ordinances applicable to the Real Property or the Personal
Property;

(v) Refrain from offering the Property for sale or marketing the same;

(vi) Deliver to Purchaser each month during the term of this Agreement a rent
roll;

(vii) (A) Enter into new leases or amend, modify or terminate existing Leases,
only on market terms consistent with Seller’s current practices or, solely with
respect to amending, modifying or terminating existing Leases, to the extent set
forth in the existing Leases or as required by law, and (B) refrain from
amending, modifying or terminating any of the existing Leases without the prior
approval of Purchaser, which approval may not be unreasonably withheld by
Purchaser; provided, however, (1) that any Leases which are either executed or
renewed on a month-to-month basis and which are consistent with the current
leasing practices of Seller, including, without limitation, current rental
rates, shall be deemed to be automatically approved by Purchaser, and (2) that
such approval shall not required for amendments and/or modifications that are
not material and/or are administrative in nature;

(viii) Promptly notify Purchaser in writing of any litigation, arbitration,
condemnation or administrative hearing before any court or governmental agency
concerning Seller or the Property which is instituted after the date hereof;

(ix) Keep in force the insurance coverages at levels currently in place for the
Property; and

(x) Promptly after Seller receives any written notice notifying Seller or after
Seller has actual knowledge that a Release of Hazardous Substances has occurred
in, on or under the Real Property (or any nearby real property which is
reasonably likely to migrate to the Real Property) or that there is a violation
of any Environmental Laws at the Real Property, Seller shall give Purchaser a
copy of such written notice received by Seller (or information pertaining to
such Release, if based upon Seller’s actual knowledge rather than written
notice).

 

24



--------------------------------------------------------------------------------

16. Assignment.

(a) Purchaser shall have the right to assign its rights and obligations under
this Agreement to a single purpose entity that is, directly or indirectly,
controlled by or under common control with Purchaser, provided that (i) at least
ten (10) days prior to the Closing Date, Purchaser delivers written notice of
such assignment to Seller, and (ii) at Closing, Purchaser and such entity
execute and deliver to Seller a document by which Purchaser assigns, and such
new entity assumes, all of the duties and obligations of Purchaser under this
Agreement. Except for the assignment permitted under the previous sentence,
Purchaser shall not assign this Agreement without Seller’s prior written
consent, which consent (i) may be withheld for any reason or no reason, and
(ii) in all events, shall be conditioned upon Seller’s receipt of a duly
executed document by which Purchaser assigns, and such new entity assumes, all
of the duties and obligations of Purchaser under this Agreement.

(b) Upon any assignment that is permitted or consented to under this Agreement,
Purchaser shall remain liable to Seller for the performance of the obligations
of “Purchaser” hereunder. Subject to the provisions of Section 16(a), this
Agreement shall apply to, inure to the benefit of and be binding upon and
enforceable against the parties hereto and their respective successors and
assigns.

17. Remedies.

(a) (i) IN THE EVENT THAT SELLER SHALL FAIL TO CONSUMMATE THIS AGREEMENT AND
SUCH FAILURE IS NOT A RESULT OF PURCHASER’S DEFAULT, OR IN THE CASE WHERE SELLER
SHALL OTHERWISE BREACH ANY MATERIAL COVENANT, AGREEMENT OR REPRESENTATION OF
THIS AGREEMENT PRIOR TO CLOSING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, PURCHASER MAY, AS ITS SOLE AND EXCLUSIVE REMEDY BE ENTITLED TO SEEK,
AT ITS ELECTION, EITHER: (A) THE REMEDY OF SPECIFIC PERFORMANCE, OR (B) A
TERMINATION OF THIS AGREEMENT AND A REFUND OF THE EARNEST MONEY AND RECOVERY OF
PURCHASER’S REASONABLE AND ACTUAL OUT-OF-POCKET COSTS (DOCUMENTED BY PAID
INVOICES TO THIRD PARTIES) INCURRED WITH RESPECT TO THIS AGREEMENT, THE
TRANSACTION DESCRIBED HEREIN AND THE DUE DILIGENCE PERFORMED IN CONNECTION
HEREWITH, NOT TO EXCEED $100,000.00 IN THE AGGREGATE, FOR ALL RECOURSE OF
PURCHASER UNDER THIS AGREEMENT, OR (C) WAIVE SAID FAILURE OR BREACH AND PROCEED
TO CLOSING WITHOUT ANY REDUCTION IN THE

 

25



--------------------------------------------------------------------------------

PURCHASE PRICE. IN NO EVENT SHALL SELLER BE LIABLE TO PURCHASER FOR ANY
PUNITIVE, SPECULATIVE OR CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL PURCHASER BE
ENTITLED TO RECORD A LIS PENDENS OR NOTICE OF PENDENCY OF ACTION AGAINST THE
PROPERTY FOR ANY REASON WHATSOEVER.

(ii) PURCHASER SHALL (A) NOTIFY SELLER OF ITS ELECTION TO SEEK THE REMEDY OF
SPECIFIC PERFORMANCE ON OR BEFORE THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
DATE OF SELLER’S DEFAULT AND (B) INSTITUTE PROCEEDINGS SEEKING SUCH REMEDY ON OR
BEFORE THE DATE WHICH IS FORTY-FIVE (45) DAYS AFTER THE DATE OF PURCHASER’S
NOTICE.

(iii) PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS ELECTION TO SEEK THE REMEDY
OF SPECIFIC PERFORMANCE IF PURCHASER DOES NOT (x) NOTIFY SELLER OF SUCH ELECTION
AS PROVIDED IN SECTION 17(a)(ii) (A) HEREINABOVE , OR (y) INSTITUTE PROCEEDINGS,
SEEKING SUCH REMEDY AS PROVIDED IN SECTION 17(a)(ii)(B) HEREINABOVE.

(b) IN THE EVENT THAT PURCHASER SHOULD FAIL TO CONSUMMATE THIS AGREEMENT FOR ANY
REASON, EXCEPT SELLER’S DEFAULT, LITIGATION WHICH PROHIBITS SELLER FROM SELLING
THE PROPERTY TO PURCHASER, OR THE TERMINATION OF THIS AGREEMENT BY PURCHASER
PURSUANT TO A RIGHT TO DO SO UNDER THE TERMS AND PROVISIONS HEREOF, THEN SELLER,
AS ITS SOLE AND EXCLUSIVE REMEDY MAY TERMINATE THIS AGREEMENT BY NOTIFYING
PURCHASER THEREOF AND RECEIVE OR RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES,
PROVIDED THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE
REIMBURSEMENT FOR ATTORNEYS FEES AND TO PURSUE AND RECOVER ON A CLAIM WITH
RESPECT TO ANY SURVIVING OBLIGATIONS. THE PARTIES AGREE THAT SELLER WILL SUFFER
DAMAGES IN THE EVENT OF PURCHASER’S DEFAULT ON ITS OBLIGATIONS. ALTHOUGH THE
AMOUNT OF SUCH DAMAGES IS DIFFICULT OR IMPOSSIBLE TO DETERMINE, THE PARTIES
AGREE THAT THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF SELLER’S
LOSS IN THE EVENT OF PURCHASER’S DEFAULT. THUS, SELLER SHALL ACCEPT AND RETAIN
THE EARNEST MONEY AS LIQUIDATED DAMAGES BUT NOT AS A PENALTY. EXCEPT AS
OTHERWISE SET FORTH IN THIS SECTION 17(b), SUCH LIQUIDATED DAMAGES SHALL
CONSTITUTE SELLER’S SOLE AND EXCLUSIVE REMEDY. IN THE EVENT SELLER IS ENTITLED
TO THE EARNEST MONEY AS LIQUIDATED DAMAGES AND TO THE EXTENT

 

26



--------------------------------------------------------------------------------

SELLER HAS NOT ALREADY RECEIVED THE EARNEST MONEY, THE EARNEST MONEY SHALL BE
IMMEDIATELY PAID TO SELLER BY THE ESCROW AGENT UPON RECEIPT OF WRITTEN NOTICE
FROM SELLER THAT PURCHASER HAS DEFAULTED UNDER THIS AGREEMENT, AND PURCHASER
AGREES TO TAKE ALL SUCH ACTIONS AND EXECUTE AND DELIVER ALL SUCH DOCUMENTS
NECESSARY OR APPROPRIATE TO EFFECT SUCH PAYMENT.

SELLER AND PURCHASER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THE FOREGOING LIQUIDATED DAMAGES PROVISION.

18. Miscellaneous.

18.1 Entire Agreement. This Agreement, together with the exhibits attached
hereto, constitute the entire agreement of the parties hereto regarding the
purchase and sale of the Property, and all prior agreements, understandings,
representations and statements, oral or written, are hereby merged herein. In
the event of a conflict between the terms of this Agreement and any prior
written agreements, the terms of this Agreement shall prevail; provided,
however, the provisions set forth in the Confidentiality and Access Agreement
dated as of November 16, 2011 by and between Seller and Purchaser (the
“Confidential Agreement”) setting forth Purchaser’s requirement to keep the
Confidential Information (as defined in the Confidential Agreement)
confidential, shall be deemed included in this Agreement and shall control. This
Agreement may only be amended or modified by an instrument in writing, signed by
the party intended to be bound thereby.

18.2 Time. All parties hereto agree that time is of the essence in this
transaction. If the time for performance of any obligation hereunder shall fall
on a Saturday, Sunday or holiday (national, in the State of Illinois or the
state in which the Property is located), the time for performance shall be
extended to the next succeeding business day.

18.3 Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. Electronic, photocopy
and facsimile copies of signatures may be used in place and stead of original
signatures with the same force and effect as originals.

18.4 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF MISSOURI AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI.

 

27



--------------------------------------------------------------------------------

18.5 Publicity. Seller and Purchaser hereby covenant and agree that, at all
times after the date of execution hereof and continuing after the Closing,
unless consented to in writing by the other party, no press release or other
public disclosure concerning this transaction shall be made, and each party
agrees to use commercially reasonable efforts to prevent disclosure of this
transaction except that either party may disclose any and all information as
follows: (i) disclosure only to the extent reasonably necessary to such party’s
representatives in connection with the transactions contemplated hereby or,
after the Closing Date, for the operation of the Property; (ii) disclosure
required by law or by regulators, including in response to a subpoena or similar
process or as part of a filing required to be made under securities laws;
(iii) disclosure in connection with litigation to enforce the terms of this
Agreement; (iv) disclosure by a party required to satisfy a condition precedent
to Closing; and (v) after the Closing Date, the fact of the purchase of the
Property, the Purchase Price, the identity of the other party (but not the
members thereof) and other publicly available information.

18.6 Recordation. Purchaser shall not record this Agreement or a memorandum or
other notice thereof in any public office without the express written consent of
Seller. A breach by Purchaser of this covenant shall constitute a material
default by Purchaser under this Agreement.

18.7 Benefit. This Agreement is for the benefit of Purchaser and Seller, and
except as provided in the indemnities granted by Purchaser in this Agreement and
in the Purchase Documents (as defined in Section 19) with respect to the
Indemnified Parties listed therein, no other person or entity will be entitled
to rely on this Agreement, receive any benefit from it or enforce any provisions
of it against Purchaser or Seller.

18.8 Section Headings. The Section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several Sections hereof.

18.9 Further Assurances. Purchaser and Seller agree to execute all documents and
instruments reasonably required in order to consummate the purchase and sale
herein contemplated; provided, however, no such additional documents and/or
instruments shall expand any obligation, covenant, representation or warranty of
such party or result in any new or additional obligation, covenant,
representation or warranty of such party under this Agreement beyond those
expressly set forth in this Agreement.

18.10 Severability. If any portion of this Agreement is held to be unenforceable
by a court of competent jurisdiction, the remainder of this Agreement shall
remain in full force and effect.

18.11 Waiver of Trial by Jury. Seller and Purchaser, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action, or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action, or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.

 

28



--------------------------------------------------------------------------------

18.12 Independent Counsel. Purchaser and Seller each acknowledge that: (a) they
have been represented by independent counsel in connection with this Agreement;
(b) they have executed this Agreement with the advice of such counsel; and
(c) this Agreement is the result of negotiations between the parties hereto and
the advice and assistance of their respective counsel. The fact that this
Agreement was prepared by Seller’s counsel as a matter of convenience shall have
no import or significance. Any uncertainty or ambiguity in this Agreement shall
not be construed against Seller because Seller’s counsel prepared this Agreement
in its final form.

18.13 Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to the Closing, and
Purchaser agrees not to do so. Purchaser agrees not to submit any reports,
studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency (other than Fannie Mae or Freddie Mac, to the extent that
either of the foregoing may provide financing to Purchaser to be secured by the
Property), or any amendment or modification to any such instruments or documents
prior to the Closing. Purchaser’s obligation to purchase the Property shall not
be subject to or conditioned upon Purchaser’s obtaining any variances, zoning
amendments, subdivision maps, lot line adjustment or other discretionary
governmental act, approval or permit.

18.14 No Waiver. No covenant, term or condition of this Agreement other than as
expressly set forth herein shall be deemed to have been waived by Seller or
Purchaser unless such waiver is in writing and executed by Seller or Purchaser,
as the case may be.

18.15 Discharge and Survival. The delivery of the Deed by Seller, and the
acceptance thereof by Purchaser shall be deemed to be the full performance and
discharge of every covenant and obligation on the part of Seller to be performed
hereunder except the Surviving Obligations. No action shall be commenced after
the Closing on any covenant or obligation except the Surviving Obligations.

19. Exculpation of Seller and Related Parties. Notwithstanding anything to the
contrary contained in this Agreement or in any exhibits attached hereto or in
any documents executed or to be executed in connection herewith (collectively,
including this Agreement, said exhibits and any such document, the “Purchase
Documents”), it is expressly understood and agreed by and between the parties
hereto that from and after the Closing: (i) the recourse of Purchaser or its
successors or assigns against Seller with respect to the alleged breach by or on
the part of Seller of any representation, warranty, covenant, undertaking,
indemnity, assignment or agreement contained in any of the Purchase Documents
(collectively, “Seller’s Undertakings”) shall be limited to an amount not to
exceed $250,000 (or, if the sale of this transaction is required

 

29



--------------------------------------------------------------------------------

to be reversed, solely as a result of a breach under this Agreement by Seller,
and such reversion causes Purchaser to pay a mandatory prepayment fee to its
lender (and/or a governmental agency), under the mortgage financing obtained by
Purchaser in connection with the acquisition of the Property, such higher amount
equal to such mandatory prepayment fee paid by Purchaser to its lender (and/or
governmental agency)) in the aggregate of all recourse of Purchaser under the
Purchase Documents; (ii) Seller shall have no liability for any of Seller’s
undertakings unless the Claims Requirements are satisfied; and (iii) no personal
liability or personal responsibility of any sort with respect to any of Seller’s
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against, Seller, or against any of its employees,
agents, constituent partners, members, beneficiaries, trustees or
representatives except as provided in (i) above with respect to Seller.

 

30



--------------------------------------------------------------------------------

20. Record Retention; Audit. Seller shall provide to Purchaser (at Purchaser’s
sole cost and expense) copies of, or shall provide Purchaser reasonable access
to, such factual information as may be reasonably requested by Purchaser and in
the possession or control of Seller, or its property manager or accountants, to
enable Purchaser’s auditor to conduct an audit, in accordance with Rule 3-14 of
Securities and Exchange Commission Regulation S-X, of the income statements of
the Property for the year to date of the year in which Closing occurs plus one
(1) prior calendar year (provided, however, such audit shall not include an
audit of management fees or interest expenses attributable to the Seller).
Purchaser shall be responsible for all out-of-pocket costs associated with this
audit. Seller shall reasonably cooperate (at no cost to Seller) with Purchaser’s
auditor in the conduct of such audit. In addition, to the extent in Seller’s (or
its affiliates) possession or control, Seller agrees to provide to Purchaser or
any affiliate of Purchaser, if requested by such auditor, historical unaudited
financial statements (such financing statements to be relied upon and used by
Purchaser in the normal course of Seller’s business) for the Property, including
(without limitation) income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its designated independent or other auditor may audit Seller’s operating
statements of the Property, at Purchaser’s sole cost and expense, and Seller
shall provide such documentation as Purchaser or its auditor may reasonably
request in order to complete such audit provided that such information is in
Seller’s (or its affiliates) possession or control, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser or any affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority.
Seller’s obligation to maintain its records for use under this paragraph shall
be an on-going condition to Purchaser’s obligation; provided, however that
Seller shall only be required to maintain its records for use under this
paragraph for a period of one (1) year after the Closing Date and Seller and
it’s agents, employees, accountants shall only be required to provide
information pursuant to this Section 20 for a period of one (1) year after the
Closing Date. Purchaser agrees to indemnify and hold harmless Seller and the
Indemnified Parties from any claim, damage, loss, or liability to which Seller
or any Indemnified Party is at any time subjected by any person as a result of
Seller’s or Seller’s representatives’, employees’, agents, and/or accountants’
compliance with this Section 20. The provisions of this Section shall survive
Closing and the provisions relating to Purchaser’s reimbursement of Seller and
the indemnity of Seller and/or any other Indemnified Party, shall survive
Closing or the termination of this Agreement.

[signature page to follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above stated.

 

SELLER:

 

PRAIRIE WALK, LLC, a Delaware limited liability company

By:   SP KC Fund I, LLC, an Illinois limited liability company   By:  

Sibley Partners KC, LLC, an Illinois

limited liability company

    By:  

/s/ Keegan Bonebrake

    Name: Keegan Bonebrake     Title: Managing Member

 

PURCHASER:

 

STEADFAST ASSET HOLDINGS, INC., a

California corporation

By:  

/s/ Ana Marie del Rio

Name: Ana Marie del Rio Title: Vice President

 

32



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Real property in the City of Kansas City, County of Jackson, State of Missouri,
described as follows:

LOTS 1, 2 AND 3, HILLSIDE PARK, A SUBDIVISION IN KANSAS CITY, JACKSON COUNTY,
MISSOURI, AS CLARIFIED BY SURVEYOR’S AFFIDAVIT RECORDED FEBRUARY 14, 1983, AS
DOCUMENT NO. K-549890 IN BOOK K-1193 AT PAGE 1971.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF EARNEST MONEY ESCROW AGREEMENT

FIRST AMERICAN TITLE INSURANCE COMPANY

 

30 N. LaSalle, Suite 2700

  

Phone: (312) 917-7260

Chicago, IL 60602

  

Fax:     (866) 390-7306

Attention: Reginald Cunningham

  

 

Escrow No.:____________

  

Re:       Prairie Walk Apartments

Date: ______________, 2011

  

             Kansas City, Missouri

STRICT JOINT ORDER ESCROW

The accompanying One Hundred Twenty-Five Thousand and 00/100 Dollars
($125,000.00) is deposited with First American Title Insurance Company as Escrow
Agent to be delivered by it only upon the joint order of the undersigned or
their respective legal representatives or assigns.

First American Title Insurance Company, as Escrow Agent, is hereby expressly
authorized to disregard, in its sole discretion, any and all notices or warnings
given by any of the parties hereto unless given by both Purchaser and Seller, or
given by any other person or corporation, but the said Escrow Agent is hereby
expressly authorized to regard and to comply with and obey any and all orders,
judgments or decrees entered or issued by any court with or without
jurisdiction, and in case the said Escrow Agent obeys or complies with any such
order, judgment or decrees of any court it shall not be liable to any of the
parties hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered
without jurisdiction or being subsequently reversed, modified, annulled, set
aside or vacated. In case of any suit or proceeding regarding this escrow, to
which said Escrow Agent is or may at any time become a party, it shall have a
lien on the contents hereof for any and all costs, attorneys’ fees, whether such
attorneys shall be regularly retained or specially employed, and any other
expenses which it may have incurred or become liable for on account thereof, and
it shall be entitled to reimburse itself therefore out of said deposit, and the
undersigned jointly and severally agree to pay said Escrow Agent upon demand all
such costs, fees and expenses so incurred.

In no case shall the above mentioned deposits be surrendered except on an order
signed by the parties hereto, their respective legal representatives or assigns,
or in obedience of the process or order of court as aforesaid; provided,
however, that if Escrow Agent receives a written order signed by Purchaser
requesting the release of such deposits prior to December 16, 2011, Seller’s
written instructions to release such deposit shall not be required and Escrow
Agent shall release such deposit to Purchaser within two (2) business days of
receipt of such written order.

 

B-1



--------------------------------------------------------------------------------

Deposits made pursuant to these instructions shall be invested in federally
issued or insured interest bearing instrument(s) on behalf of any party or
parties thereto; provided, that any direction to Escrow Agent for such
investment shall be expressed in writing and contain the consent of all the
parties to this escrow, and also provided that Escrow Agent is in receipt of the
tax payer’s identification number and investment forms as required. Escrow Agent
will, upon request, furnish information concerning its procedures and fee
schedules for investment.

Except as to deposits of funds for which Escrow Agent has received express
written direction concerning investment or other handling, the parties hereto
agree that the Escrow Agent shall be under no duty to invest or reinvest any
deposits at any time held by it hereunder. Escrow Agent may not commingle such
deposits with other deposits or with its own funds or use any part or all such
funds for its own benefit. Nothing herein shall diminish Escrow Agent’s
obligation to apply the full amount of the deposits in accordance with the terms
of the Agreement of Purchase and Sale dated November 30, 2011. In the event the
Escrow Agent is requested to invest deposits hereunder, Escrow Agent is not to
be held responsible for any loss of principal or interest which may be incurred
as a result of making the investment for the purposes of these escrow
instructions.

 

B-2



--------------------------------------------------------------------------------

PURCHASER:

STEADFAST ASSET HOLDINGS, INC.,

a California corporation

 

Signed By:     Name:     Its:    

Address – 18100 Von Karman, Suite 500, Irvine, California 2612, Attn: Ana Marie
del Rio, Esq.

Purchaser’s Federal Tax Identification Number:
                                                     

SELLER:

 

PRAIRIE WALK, LLC, a Delaware limited liability company By:   SP KC Fund I, LLC,
an Illinois limited liability company   By:   Sibley Partners KC, LLC, an
Illinois limited liability company     By:         Name:         Title:    

Address - c/o The Borne Company, LLC, 832 West Superior Street, Suite 301,
Chicago, Illinois 60642, Attention: Keegan J. Bonebrake

ACCEPTED:

 

FIRST AMERICAN TITLE INSURANCE COMPANY By:     Name:     Its:    

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL WARRANTY DEED [subject to revisions to comply with applicable law]

THIS INDENTURE, made as of the ___ day of _________, 2011 by and between
_______________, an _____________, party of the first part, and ____________, a
________, party of the second part, WITNESSETH, that the party of the first
part, for and in consideration of the sum of Ten and No/100 Dollars in hand paid
by the party of the second part, the receipt whereof is hereby acknowledged, by
these presents does GRANT, BARGAIN, SELL, REMISE, RELEASE AND CONVEY unto the
party of the second part, and to its successors and assigns, FOREVER, the
following described real estate, situated in the County of _______ and State of
________ known and described as follows, to wit:

See Exhibit “A” attached hereto and made a part hereof.

Together with all of the party of the first part’s right, title and interest in
the improvements, hereditaments, easements and appurtenances thereunto
belonging, or in anyway appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim or demand whatsoever, either in law or equity, of,
in and to the above described premises, with the improvements, hereditaments,
easements and appurtenances (collectively, the “Property”): TO HAVE AND TO HOLD
the Property, unto the party of the second part, its successors and assigns
forever.

And the party of the first part, for itself, and its successors, does covenant,
promise and agree, to and with the party of the second part, its successors and
assigns, that it has not done or suffered to be done, anything whereby the said
premises hereby granted are, or may be, in any manner encumbered or charged,
except as provided on Exhibit B, and WILL WARRANT AND DEFEND against all persons
lawfully claiming or to claim the same, by through or under it, but not
otherwise, subject to the matters listed on Exhibit B:

Permanent Real Estate Index Number(s):                                       
                                                              

Address(es) of real estate:                                        
                                         
                                            

 

C-1



--------------------------------------------------------------------------------

This instrument was prepared by:                                        
                                                         

Mail to:

        Send Subsequent tax bills to:                                      

IN WITNESS WHEREOF, said party of the first part has executed this Special
Warranty Deed as of the date first above written.

 

PRAIRIE WALK, LLC, a Delaware limited liability company By:   SP KC Fund I, LLC,
an Illinois limited liability company   By:   Sibley Partners KC, LLC, an
Illinois limited liability company    

By:

       

Name:

       

Title:

   

STATE OF ___________    )

                                               ) SS.

COUNTY OF _________    )

I, the undersigned, a Notary Public in and for the County and State aforesaid,
DO HEREBY CERTIFY, that the above named _____________ of ______________,
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such __________________, appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act and as the free and voluntary act of said limited
liability company for the uses and purposes therein set forth.

Given under my hand and Notary Seal, this ____ day of ___________, 2011.

   Notary Public

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that PRAIRIE WALK, LLC, a Delaware limited
liability company (“Seller”) in consideration of Ten and 00/00 Dollars ($10.00),
the receipt and sufficiency of which is hereby acknowledged, does hereby sell,
assign, transfer, quit claim and set over unto ______________, a _______________
(“Purchaser”) all furniture, furnishings, fixtures, equipment and other personal
property owned by Seller and set forth on Exhibit A attached hereto and made a
part hereof located at, on and about the real estate commonly known as Prairie
Walk (the “Premises”) and any and all other tangible personal property owned by
Seller and located at, on and about the Premises(collectively, the “Personal
Property”).

TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser’s legal
representatives, successors and assigns forever.

ALL WARRANTIES OF QUALITY OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY ARE EXPRESSLY EXCLUDED. THE PERSONAL PROPERTY SOLD HEREUNDER IS
SOLD IN “AS IS” CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER.

IN WITNESS WHEREOF, Seller has signed this Bill of Sale at _________, ________
this _____ day of ________________, 2011.

SELLER:

By:

 

______________________________________,

 

a _____________________________________

 

By:

     

Name:

     

Its:

   

 

D-1



--------------------------------------------------------------------------------

EXHIBIT A

(BILL OF SALE)

LIST OF PERSONAL PROPERTY

 

A-1



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PRAIRIE WALK, LLC, having its principal office c/o The Borne
Company, LLC, 832 West Superior Street, Suite 301, Chicago, Illinois 60642,
Attention: Keegan J. Bonebrake (“Assignor”), hereby sells, transfers, assigns
and sets over unto ______________________, a ______________________
(“Assignee”), its legal representatives, successors and assigns all of
Assignor’s right, title and interest in, to and under (a) those certain leases
referred to on Exhibit A attached hereto and made a part hereof (the “Leases”)
affecting the real estate legally described in the Agreement (as hereinafter
defined) and commonly known as _____________, _____________ (the “Property”),
including, without limitation, all unapplied refundable security deposits
thereunder and (b) the rent therein referred except, however, that portion of
said rent attributable to periods of time prior to the Closing Date (as defined
in that certain Agreement of Purchase and Sale by and between Assignor and
Assignee , dated as of November 30, 2011; the “Agreement”).

Assignee does hereby accept the foregoing Assignment and Assumption of Leases
subject to the terms and conditions herein and in the Leases, and does hereby
assume, without exculpation, as of the date hereof, and become responsible for
and agree to perform, discharge, fulfill and observe all of the obligations,
terms, covenants, provisions and conditions under the Leases arising from and
after the Closing Date (including the return of any security deposits referenced
therein actually received by or credited to Purchaser from Seller), and Assignee
agrees to be liable for the observance and performance thereof as fully as
though Assignee was the original landlord or lessor thereunder. Assignee agrees
to protect, defend, indemnify and hold harmless Assignor, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including without limitation reasonable attorneys’ fees), court
costs, suits, judgments, liability, claims and demands whatsoever in law or in
equity, incurred or suffered by Assignor, its legal representatives, successors
and assigns or any of them arising out of or in connection with the Leases as to
events occurring from and after the Closing Date. Assignor agrees to protect,
defend, indemnify and hold harmless Assignee, its legal representatives,
successors and assigns from any and all losses, damages, expenses, fees
(including, without limitation, reasonable attorneys’ fees), court costs, suits,
judgments, liability, claims and demands whatsoever in law or in equity,
incurred or suffered by Assignee, its legal representatives, successors and
assigns or any of them arising out of or in connection with the Leases as to
events occurring prior to the Closing Date, provided that any claim made by
Assignee hereunder: (a) shall be deemed waived unless Assignee has satisfied the
Claims Requirements (as defined in the Agreement), and (b) shall be subject to
the limitations of Section 19 of the Agreement.

This Assignment and Assumption of Leases shall be binding upon and shall inure
to the benefit of Assignor and Assignee and their respective beneficiaries,
legal representatives, successors and assigns.

 

E-1



--------------------------------------------------------------------------------

This Assignment and Assumption of Leases may be executed in counterparts, and as
so executed shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this ____ day of ___________, 2011.

 

    ASSIGNOR:

 

    PRAIRIE WALK, LLC, a Delaware limited     liability company

    By:   SP KC Fund I, LLC, an Illinois limited liability company   By:  
Sibley Partners KC, LLC, an Illinois limited liability company     By:        
Name:         Title:    

 

ASSIGNEE:

 

____________________________, a _______ By:       Name:       Its:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT A

(TO ASSIGNMENT AND ASSUMPTION OF LEASES)

LIST OF LEASES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF CONTRACTS,

LICENSES AND PERMITS

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PRAIRIE WALK, LLC, having its principal office c/o The Borne
Company, LLC, 832 West Superior Street, Suite 301, Chicago, Illinois 60642,
Attention: Keegan J. Bonebrake (“Assignor”), hereby sells, transfers, assigns
and sets over unto ______________________, a ______________________
(“Assignee”), its legal representatives, successors and assigns effective as of
the Closing Date (as defined in that certain Agreement of Purchase and Sale by
and between Assignor and Assignee, dated as of November 30, 2011; the
“Agreement”) all of Assignor’s right, title and interest in, to and under
(a) those agreements referred to on Exhibit A attached hereto and made a part
hereof (the “Contracts”) affecting the real estate legally described in the
Agreement and commonly known as _____________, _____________ , (the “Property”)
and (b) all licenses, warranties, permits, plans and other intangible personal
property owned by Assignor, freely assignable and relating to the construction,
use and operation of the Property.

Assignee does hereby accept the foregoing Assignment and Assumption of
Contracts, Licenses and Permits and does hereby assume, without exculpation, as
of the Closing Date, and become responsible for and agree to perform, discharge,
fulfill and observe all of the obligations, terms, covenants, provisions and
conditions under the Contracts arising from and after the date hereof, and
Assignee agrees to be liable for the observance and performance thereof as fully
as though Assignee was the original party thereunder. Assignee agrees to
protect, defend, indemnify and hold harmless Assignor, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including without limitation reasonable attorneys’ fees), court
costs, suits, judgments, liability, claims and demands whatsoever in law or in
equity, incurred or suffered by Assignor, its legal representatives, successors
and assigns or any of them arising out of or in connection with the Contracts,
as to events occurring from and after the Closing Date. Assignor agrees to
protect, defend, indemnify and hold harmless Assignee, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys’ fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Contracts, as to events occurring prior to the Closing Date, provided that any
claim made by Assignee hereunder: (a) shall be deemed waived unless Assignee has
satisfied the Claims Requirements (as defined in the Agreement); and (b) shall
be subject to the limitations set forth in Section 19 of the Agreement.

This Assignment and Assumption of Contracts, Licenses and Permits shall be
binding upon and shall inure to the benefit of Assignor and Assignee and their
respective beneficiaries, legal representatives, heirs, successors and assigns.

 

F-1



--------------------------------------------------------------------------------

This Assignment and Assumption of Contracts, Licenses and Permits may be
executed in counterparts, and as so executed shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts, Licenses and Permits this ____ day of _______________,
2011.

 

    ASSIGNOR:

 

    PRAIRIE WALK, LLC, a Delaware limited     liability company

    By:   SP KC Fund I, LLC, an Illinois limited liability company   By:  

Sibley Partners KC, LLC, an Illinois limited liability company

    By:         Name:         Title:    

 

ASSIGNEE:

 

____________________________, a _______ By:       Name:       Its:    

 

F-2



--------------------------------------------------------------------------------

EXHIBIT A

(TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS,

LICENSES AND PERMITS)

LIST OF CONTRACTS

 

A-1



--------------------------------------------------------------------------------

EXHIBIT G

NON-FOREIGN AFFIDAVIT

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by PRAIRIE WALK,
LLC, a Delaware limited liability company (“Transferor”), the undersigned hereby
certifies the following on behalf of the Transferor:

 

  1.

Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate, or foreign person (as those terms are defined in the Internal
Revenue Code and the Income Tax Regulations promulgated thereunder);

 

  2.

Transferor’s U.S. employer identification number is _______________; and

 

  3.

Transferor’s address is c/o The Borne Company, LLC, 832 West Superior Street,
Suite 301, Chicago, Illinois 60642.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Transferor.

Dated: ____________________, 2011

 

    Transferor:

 

    PRAIRIE WALK, LLC, a Delaware limited     liability company

    By:   SP KC Fund I, LLC, an Illinois limited liability company   By:  
Sibley Partners KC, LLC, an Illinois limited liability company     By:        
Name:         Title:    

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF TENANT NOTIFICATION LETTER

____________, 2011

VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED/OR HAND DELIVERY

[Tenant]

Re: [PROPERTY NAME]

Dear Tenant:

You are hereby advised that the above referenced property in which you are a
tenant was sold and your lease was assigned and transferred effective as of the
date of this letter to ______________, a ________________ (the “Purchaser”).
Your security deposit and advance rental, if any, has been transferred to the
Purchaser, whose address is set forth below. The above referenced property will
be managed by [MANAGEMENT COMPANY] and all checks for rent and other charges
should be made payable to [[            ]]and forwarded to:

[MANAGEMENT COMPANY]

[Property Address]

In accordance with the terms of your lease, copies of all future notices to
landlord should be sent to:

[PURCHASER ENTITY]

If you have any questions or need any additional information, please feel free
to contact the management office at [Telephone Number].

Sincerely,

 

SELLER:   PURCHASER: ___________________________________________________,  
___________________________________________________, a
__________________________________________________   a
__________________________________________________ By:         By:       Name:  
        Name:       Its:           Its:    

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF VENDOR NOTIFICATION LETTER

_____________, 2011

[Vendor]

RE: [PROPERTY NAME]

Gentlemen:

This is to advise you that the above referenced property was sold to
________________, a _______________ (the “Purchaser”). As part of the sale, your
contract has been assigned to Purchaser, and any goods, services or utilities
supplied to the property subsequent to the date of this letter shall be for its
account. The above referenced property will be managed by [[Management Company]]
and all future invoices and correspondence and any and all Notices to Purchaser
should be sent to:

 

SELLER:   PURCHASER: ___________________________________________________,  
___________________________________________________, a
__________________________________________________   a
__________________________________________________ By:             Name:        
      Its:         By:               Name:               Its:    

 

I-1



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF LEASES

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF SERVICE CONTRACTS

Schedule 2: List of Service Contracts

 

Accounting Software - Master

   Rent Manager, London Computer Systems    1/29/2008

Advertising - Magazine/Web

   For Rent - Magazine    4/1/2011

Alarm - Business Office

   ADT Security Services    5/4/2007 & 2/18/2009

Auto Towing

   Impact Towing & Recovery, Inc.    8/13/2009

Cable / Internet

   Time Warner (fka Cablevision)    7/26/1986

Collections of A/R - Master

   Professional Debt Mediation    8/14/2011

Credit Card Acceptance - Master

   Yapstone, Inc.    12/1/2010

Fax Services - Phone

   AT&T (fka SBC Global Services)    6/24/2005

Fire Department Permits

   Fire Department of Kansas City    1/1/2011

Landscaping and Snow Removal

   Creative Contours    4/27/2011

Laundry - Public Room

   Colnmach Laundry Services    7/29/2003

Office and Wireless Internet

   Time Warner    7/7/2011

Permits - Pool (Not Available)

   Kansas City Health Department - No. 535    12/31/2011

Pest Control

   Mason Exterminating    12/10/2009

Real Estate Tax Consultant - Master

   Thomson Reuters    10/25/2010

Resident Screening - Master

   First Advantage SafeRent    7/20/2010

Storage Trailor Title

   Seller Owns Title to Trailor    9/19/2008

Utility Reimbursement Service

   National Water & Power    2/14/2008

Video Camera System Warranty

   Encompass Monitoring Systems, LLC    7/12/2011

VOIP Local and Long Distance

   Vitelity - See www.Vitelity.com for T&Cs    2009

Waste Management

   Deffenbaugh    2010

Wireless Internet Management

   Everywhere Wireless, LLC    7/1/2010

 

1 of 1

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

LIST OF LITIGATION

Schedule 3: List of Litigation

NONE

 

1 of 1

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

LIST OF PERSONAL PROPERTY

Schedule 4: List of Personal Property

 

Location    Item    Quantity

Model, #11022

  

sofa

   1

Model, #11022

  

coffee table

   1

Model, #11022

  

side table

   2

Model, #11022

  

bar dinning table

   1

Model, #11022

  

bar stool chair

   2

Model, #11022

  

full size mattress & box spring

   1

Model, #11022

  

queen head board

   1

Model, #11022

  

5 drawer chest

   1

Model, #11022

  

bedside table

   1

Model, #11022

  

wall picture frames Lg

   3

Model, #11022

  

curtain rod

   1

Model, #11022

  

window treatment panels

   2

Model, #11022

  

ceramic vase

   1

Model, #11022

  

model various decorative items

   9

Model, #11022

  

pillows

   4

Model, #11022

  

toss pillows

   8

Model, #11022

  

comforter set/shams, euro, bed skirt, comforter

   1

Model, #11022

  

full sheet set

   1

Model, #11022

  

breakfast bed tray

   1

Model, #11022

  

coffee cup & saucer

   2

Model, #11022

  

shower curtain and clips

   1

Model, #11022

  

bath towels

   2

Model, #11022

  

hand towels

   2

Model, #11022

  

decorative frame small

   1

Model, #11022

  

silk flower wall wreath arangement

   1

Model, #11022

  

floor lamp

   1

Model, #11022

  

sm wall hanging

   3

Model, #11022

  

swag window treatment

   2

Model, #11022

  

metal vase

   1

Model, #11022

  

ceramic tea set w/pot and cups

   1

Model, #11022

  

wild grass vase silk vase arrangement

   1

Model, #11022

  

metal center piece

   1

Model, #11022

  

water globlets

   2

Model, #11022

  

dinner plates

   2

Model, #11022

  

salade plates

   2

Model, #11022

  

set/knives, fork, spoon

   2

Model, #11022

  

napkin holders

   2

Model, #11022

  

napkins

   2

 

Schedule 4-1



--------------------------------------------------------------------------------

Schedule 4: List of Personal Property

 

Model, #11022

  

placemat

   2

Model, #11022

  

silk grass decoration

   1

Model, #11022

  

Kitchen towls/pot holders

   4

Model, #11022

  

small books

   2

Model, #11022

  

Kitchen throw rug

   1

Model, #11022

  

wine glass

   4

Model, #11022

  

under counter wine glass holder

   1

Business Center:

  

conference table

   1

Business Center:

  

chairs

   4

Business Center:

  

bar stool chairs

   3

Business Center:

  

Dell desk top computers

   3

Business Center:

  

flat screen moniter

   3

Business Center:

  

HP laser printer

   1

Business Center:

  

decorative rug/runner

   1

Business Center:

  

metal waste basket

   1

Business Center:

  

3 shelf wood book case

   1

Business Center:

  

Wall Painting

   1

Business Center:

  

small rugs

   4

Business Center:

  

step metal trash can

   1

Business Center:

  

computer speakers set

   1

Business Center:

  

shredder

   1

Business Center:

  

arm chairs

   2

Business Center:

  

assorted books/children’s games

   1

Manager’s Office

  

4 drawer metal file cabinet

   1

Manager’s Office

  

2 drawer metal file cabinet

   1

Manager’s Office

  

3 drawer metal file cabinet

   1

Manager’s Office

  

2 drawer wood mission style file cabinet

   1

Manager’s Office

  

Desk 4 drawer

   1

Manager’s Office

  

desk extension

   1

Manager’s Office

  

Dell desk top computer

   1

Manager’s Office

  

CRT moniter

   1

Manager’s Office

  

Cannon desk calculater

   1

Manager’s Office

  

computer speakers

   1

Manager’s Office

  

Aastra phone

   1

Manager’s Office

  

Tiffany style desk lamp

   1

Manager’s Office

  

HP laserjet printer w/2 trays

   1

Manager’s Office

  

HP laserjet printer

   1

Manager’s Office

  

Brother: Fax/Scan/copier printer

   1

Manager’s Office

  

HP Color Printer

   1

Manager’s Office

  

Lg framed art

   2

Manager’s Office

  

sm wall mount clock

   1

Manager’s Office

  

Plexi-glass wall file holders

   21

 

Schedule 4-2



--------------------------------------------------------------------------------

Schedule 4: List of Personal Property

 

Manager’s Office

  

2 hole paper puncher

   1

Manager’s Office

  

vacuum cleaner

   1

Manager’s Office

  

3 drawer mission style side table

   1

Manager’s Office

  

staplers

   1

Manager’s Office

  

secretary/task chair

   1

Manager’s Office

  

Make Ready eraser marker board

   1

Manager’s Office

  

2 cushion armless sofa

   1

Manager’s Office

  

toss pillow

   1

Manager’s Office

  

small metal trash bin

   1

Manager’s Office

  

metal cash box

   1

Clubhouse Bathroom

  

Silk floral arrangement

   1

Clubhouse Bathroom

  

sm wall frame

   1

Clubhouse Bathroom

  

Metal step trash bin

   1

Clubhouse Bathroom

  

Silk floral arrangement

   1

Clubhouse Bathroom

  

sm wall frame

   1

Clubhouse Bathroom

  

Metal step trash bin

   1

Hallway

  

Water cooler

   1

Hallway

  

Lg wall art

   1

Laundry Room

  

Folding table

   1

Laundry Room

  

sm cork board

   1

Laundry Room

  

Wood bench

   1

Clubhouse Kitchen

  

Metal decorative jars

   2

Clubhouse Kitchen

  

doggie bowls

   2

Clubhouse Kitchen

  

sugar bowl

   1

Clubhouse Kitchen

  

pa per towel holder

   1

Clubhouse Kitchen

  

hanging plant basket

   1

Clubhouse Kitchen

  

plastic coffee carafe

   1

Clubhouse Kitchen

  

Tea Kettle

   1

Clubhouse Kitchen

  

Coffee maker

   1

Clubhouse Kitchen

  

Tea decorative chest

   1

Clubhouse Kitchen

  

assorted glass/goblets

   9

Clubhouse Kitchen

  

assorted coffee/tea mugs

   25

Clubhouse Kitchen

  

various size cooking utensils

   1

Clubhouse Kitchen

  

decorative silk ivy

   1

Clubhouse Kitchen

  

glass pitcher

   1

Clubhouse Kitchen

  

Spout Beverage container

   1

Clubhouse Kitchen

  

various size cooking utensils

   1

Clubhouse Kitchen

  

Decorative area rugs

   2

Main Office/Club House:

  

Mission style desk

   1

Main Office/Club House:

  

2 drawer Mission Style file cabinet

   2

Main Office/Club House:

  

4 drawer Mission Style file cabinet

   1

Main Office/Club House:

  

leather/wood bench

   1

 

Schedule 4-3



--------------------------------------------------------------------------------

Schedule 4: List of Personal Property

 

Main Office/Club House:

  

Dell Desk top computer

   1

Main Office/Club House:

  

Flat screen Moniter

   1

Main Office/Club House:

  

Lexmark laserjet printer/scanner

   1

Main Office/Club House:

  

HP color laser printer

   1

Main Office/Club House:

  

Computer speaker

   1

Main Office/Club House:

  

metal trash bin

   1

Main Office/Club House:

  

Tiffany Style Table lamp

   1

Main Office/Club House:

  

Tiffany Style Floor lamp

   1

Main Office/Club House:

  

Mission style side table

   1

Main Office/Club House:

  

Vintage style table fan

   1

Main Office/Club House:

  

Asian style ginger jar

   1

Main Office/Club House:

  

Hand blown glass table lamp

   1

Main Office/Club House:

  

Mission style server/ 5 drawer

   1

Main Office/Club House:

  

Roman Numeral lg wall mount clock

   1

Main Office/Club House:

  

Lg Frame art

   1

Main Office/Club House:

  

fireplace screen & wood crate

   1

Main Office/Club House:

  

fireplace fire poker set

   1

Main Office/Club House:

  

decorative plate w/stand

   1

Main Office/Club House:

  

Secretary chair

   1

Main Office/Club House:

  

Mission Style occasional cushion chair

   2

Main Office/Club House:

  

Mission style 3 cushion sofa

   1

Main Office/Club House:

  

Mission style coffee table

   1

Main Office/Club House:

  

Magazine holder

   1

Main Office/Club House:

  

Entry presentation table

   1

Main Office/Club House:

  

cake plate w/dome

   1

Main Office/Club House:

  

wire basket decorative w/accent balls

   1

Main Office/Club House:

  

plexi glass wall files

   3

Main Office/Club House:

  

Mission Style wall mount mirror

   1

Main Office/Club House:

  

Glazed ceramic pot/saucer & plant 20”

   1

Main Office/Club House:

  

Glazed ceramic pot/saucer & plant 14”

   1

Main Office/Club House:

  

24” glazed ceramic pot w/saucer

   1

Main Office/Club House:

  

12” glazed pot w/saucer

   1

Main Office/Club House:

  

Aastra phone

   4

Main Office/Club House:

  

area rugs/runners 2’ x 3’, 5’ x 7’, 2.5’ x 8’ runner

   21

Main Office/Club House:

  

Security Cameras around Clubhouse (set of 4)

   1

Main Office/Club House:

  

Security Camera’s CPU, Monitor, Keyboard, Mouse

   1

Mini-Model Staging

  

Bath decorative items

   3

Mini-Model Staging

  

Place setting items set

   1

Mini-Model Staging

  

kitchen throw rug

   1

Mini-Model Staging

  

kitchen items decorative

   1

Mini-Model Staging

  

plates

   2

Mini-Model Staging

  

silk flower vase arrangement

   1

 

Schedule 4-4



--------------------------------------------------------------------------------

Schedule 4: List of Personal Property

 

Mini-Model Staging

  

bath towels various

   1

Mini-Model Staging

  

various bathroom rugs

   1

Mini-Model Staging

  

shower curtains

   1

Mini-Model Staging

  

vanity set

   1

Mini-Model Staging

  

Swag window treatment

   1

Mini-Model Staging

  

Glass beer

   2

Mini-Model Staging

  

Water goblets

   2

Corporate Units 11006 & 11025

  

Chaise chair

   1

Corporate Units 11006 & 11025

  

Sofa 3 cushion

   2

Corporate Units 11006 & 11025

  

Dinning Table linen set

   2

Corporate Units 11006 & 11025

  

Dinning Table

   2

Corporate Units 11006 & 11025

  

Dinning chairs

   4

Corporate Units 11006 & 11025

  

Double bed

   1

Corporate Units 11006 & 11025

  

Queen size bed

   1

Corporate Units 11006 & 11025

  

Head boards

   2

Corporate Units 11006 & 11025

  

microwave

   1

Corporate Units 11006 & 11025

  

assorted pots/pans sets

   2

Corporate Units 11006 & 11025

  

plates/bowels sets

   2

Corporate Units 11006 & 11025

  

utensils sets

   2

Corporate Units 11006 & 11025

  

cooking sets

   2

Corporate Units 11006 & 11025

  

dish towels/kitchen sets

   2

Corporate Units 11006 & 11025

  

Kitchen rug

   2

Corporate Units 11006 & 11025

  

coffee table

   2

Corporate Units 11006 & 11025

  

side table

   3

Corporate Units 11006 & 11025

  

counter stools

   2

Corporate Units 11006 & 11025

  

5 drawer chest of drawers

   1

Corporate Units 11006 & 11025

  

occassional chair

   1

Corporate Units 11006 & 11025

  

Swag window treatment

   3

Corporate Units 11006 & 11025

  

panel window treatments

   2

Corporate Units 11006 & 11025

  

curtain rods

   2

Corporate Units 11006 & 11025

  

Coffee maker

   1

Corporate Units 11006 & 11025

  

Floor lamp

   1

Corporate Units 11006 & 11025

  

wall art

   7

Corporate Units 11006 & 11025

  

silk plants

   4

Corporate Units 11006 & 11025

  

towel sets

   2

Corporate Units 11006 & 11025

  

linen set

   3

Corporate Units 11006 & 11025

  

Comforter set

   2

Corporate Units 11006 & 11025

  

throw pillows

   8

Corporate Units 11006 & 11025

  

bed pillows

   6

Corporate Units 11006 & 11025

  

Mirror

   1

Corporate Units 11006 & 11025

  

side table lamp

   2

Corporate Units 11006 & 11025

  

blanket throws

   1

 

Schedule 4-5



--------------------------------------------------------------------------------

Schedule 4: List of Personal Property

 

Corporate Units 11006 & 11025

  

Assorted cups coffee/tea cups sets

   1

Corporate Units 11006 & 11025

  

Washer/Dryer Set-used-Corp unit 11006

   1

Corporate Units 11006 & 11025

  

Washer/Dryer Set-used-Corp unit 11025

   1

Maintenance Shop/Shed:

  

Club Car Golf Cart (Battery operated)

   1

Maintenance Shop/Shed:

  

lonizer QT-Thunder model# QT-T3F

   1

Maintenance Shop/Shed:

  

Salt spreaders manuel

   2

Maintenance Shop/Shed:

  

40 ft ladder

   1

Maintenance Shop/Shed:

  

20 ft ladder

   1

Maintenance Shop/Shed:

  

A-frame ladder 5ft

   1

Maintenance Shop/Shed:

  

Honeywell air purifier upright

   1

Maintenance Shop/Shed:

  

Carpet Blower Sanitaire

   1

Maintenance Shop/Shed:

  

Window A/C 5000 btu -LG

   1

Maintenance Shop/Shed:

  

Window A/C 6500 btu -Zennith

   1

Maintenance Shop/Shed:

  

Window A/C 10000 btu -LG

   1

Maintenance Shop/Shed:

  

Chain Saw- 33c Homelite Bandit

   1

Maintenance Shop/Shed:

  

Carpet Stretcher

   1

Maintenance Shop/Shed:

  

Mitre Saw w/ table- Ridgid

   1

Maintenance Shop/Shed:

  

Key Cutter-ILCO 045 Performanc series

   1

Maintenance Shop/Shed:

  

Snow Blower-Toro CCR 2450

   1

Maintenance Shop/Shed:

  

Cordless Vacuum- w/battery- Dewalt

   1

Maintenance Shop/Shed:

  

Vacuum Pump-Yellow Jacket-Ritchie (for furnace)

   1

Maintenance Shop/Shed:

  

29 gallion water heaters- Rheem

   2

Maintenance Shop/Shed:

  

Dishwasher- Brand New- Amana

   1

Maintenance Shop/Shed:

  

Dishwasher-older-Hotpoint

   1

Maintenance Shop/Shed:

  

Refrigerator- older- Estate

   1

Maintenance Shop/Shed:

  

Microwave- over stove w/vent

   2

Maintenance Shop/Shed:

  

Pressure washer-Honda workpro2500

   1

Maintenance Shop/Shed:

  

10” Rydoi table saw

   1

Maintenance Shop/Shed:

  

Inficon Xtract R (refrigerant recovery system)

   1

Maintenance Shop/Shed:

  

Goodman 2.0 Ton A/C ( R22)

   1

Maintenance Shop/Shed:

  

Portable Room A/C- Everstar 8000 btu

   1

Maintenance Shop/Shed:

  

Appliance/Furniture Lg Dolly

   1

Maintenance Shop/Shed:

  

Washer/Dryer Set- used

   2

Maintenance Shop/Shed:

  

Washer/Dryer Set-used-rented

   15

Maintenance Shop/Shed:

  

WiFi Equipment

   1

 

***

This list of personal property may work, it may not work and there are no
guarantees to its condition.

 

Schedule 4-6